Exhibit 10.60

 


LEASE

BY AND BETWEEN

CASTRO MOUNTAIN VIEW, LLC, a California limited liability company; THOMAS A.
LYNCH; JOLEN FLORES AND TRUDY MOLINA FLORES JOINT LIVING TRUST DATED APRIL 3,
2001; E. WILLIAM AND CHARLOTTE DUERKSEN; The DUERKSEN FAMILY TRUST DATED
FEBRUARY 16, 1999; The DUTTON FAMILY TRUST DATED SEPTEMBER 16, 1993; The NOEL S.
SCHUURMAN TRUST; THE DUARTE FAMILY PARTNERS, L.P., a California limited
partnership; The MARIE ANTOINETTE CLOUGH REVOCABLE LIVING TRUST DATED JANUARY
11, 1989; BLUE OAK PROPERTIES, INC., a California corporation; and CP6CC, LLC, a
Delaware limited liability company

collectively, as Landlord

and

VIVUS, INC.

as Tenant


--------------------------------------------------------------------------------




CASTRO COMMONS

LEASE

TABLE OF CONTENTS

ARTICLE

 

 

 

PAGE

1

 

REFERENCE

 

3

2

 

LEASED PREMISES, TERM AND POSSESSION

 

5

3

 

RENT LATE CHARGES AND SECURITY DEPOSITS

 

7

4

 

USE OF LEASED PREMISES AND OUTSIDE AREA

 

10

5

 

REPAIRS, MAINTENANCE, SERVICES AND UTILITIES

 

16

6

 

ALTERATIONS AND IMPROVEMENTS

 

18

7

 

ASSIGNMENT AND SUBLETTING BY TENANT

 

19

8

 

LIMITATION ON LANDLORD’S LIABILITY AND INDMENITY

 

24

9

 

INSURANCE

 

25

10

 

DAMAGE TO LEASED PREMISES

 

28

11

 

CONDEMNATION

 

29

12

 

DEFAULT AND REMEDIES

 

31

13

 

GENERAL PROVISIONS

 

35

14

 

CORPORATE AUTHORITY AND BROKERS

 

42

15

 

OPTION TO EXTEND

 

43

16

 

INTENTIONALLY DELETED

 

45

17

 

GROUND LEASE

 

45

 

 

 

 

 

 

 

 

 

 

EXHIBITS

 

 

 

 

A

 

SITE PLAN

 

 

B

 

FLOOR PLAN

 

 

C

 

FORM ESTOPPEL CERTIFICATE

 

 

 

2


--------------------------------------------------------------------------------




LEASE

THIS LEASE, dated October 16, 2006 for reference purposes only, is made by and
between CASTRO MOUNTAIN VIEW, LLC, a California limited liability company;
THOMAS A. LYNCH; Trudy Molina Flores, Trustee of the JOLEN FLORES AND TRUDY
MOLINA FLORES JOINT LIVING TRUST DATED APRIL 3, 2001; E. WILLIAM AND CHARLOTTE
DUERKSEN, husband and wife; E. William and Charlotte Duerksen, Trustees of the
DUERKSEN FAMILY TRUST DATED FEBRUARY 16, 1999; Daniel F. Dutton, Jr. and Joyce
F. Dutton, Trustees under the DUTTON FAMILY TRUST DATED SEPTEMBER 16, 1993; Noel
S. Schuurman, Trustee of the NOEL S. SCHUURMAN TRUST; THE DUARTE FAMILY
PARTNERS, L.P., a California limited partnership; Marie Straube, Trustee of the
MARIE ANTOINETTE CLOUGH REVOCABLE LIVING TRUST DATED JANUARY 11, 1989; BLUE OAK
PROPERTIES, INC., a California corporation; and CP6CC, LLC, a Delaware limited
liability company, as tenants in common (collectively the “Landlord”) and VIVUS,
INC., a Delaware corporation (“Tenant”), to be effective and binding upon the
parties as of the date the last of the designated signatories to this Lease
shall have executed this Lease (the “Effective Date of this Lease”).

ARTICLE 1
REFERENCE

1.1 References.  All references in this Lease (subject to any further
clarifications contained in this Lease) to the following terms shall have the
following meaning or refer to the respective address, person, date, time period,
amount, percentage, calendar year or fiscal year as below set forth:

Tenants Address for Notice:

VIVUS, Inc.

 

 

1172 Castro Street

 

 

Mountain View, CA 94040

 

Tenant’s Representative:

Lee B. Perry, Senior Director of Finance

 

 

 

 

Landlord’s Address for Notices:

c/o West Valley Properties, Inc.
280 Second Street, Suite 230
Los Altos, California 94022

 

Landlord’s Representative:

Jon Rayden, President

 

Phone Number(s):

(650) 559-4664

 

Lease Commencement Date:

The earlier of February 1, 2007 or the early termination of the master lease
between Owner and KVO Public Relations, Inc.

3


--------------------------------------------------------------------------------




 

Lease Term:

The “Lease Term” will be from the Commencement Date and will expire on July 31,
2009

 

Lease Expiration Date:

July 31, 2009

 

First Month’s Rent:

$26,338.45

 

Tenant’s Security Deposit:

$26,338.45

 

Late Charge Amount:

Ten Percent (10%) of the Delinquent Amount

 

Tenant’s Required Liability Coverage:

$2,000,000 Combined Single Limit

 

 

 

 

Tenant’s Broker(s):

Tory Corporate Real Estate Advisors, Inc. (dba The Staubach Company)

 

Property:

That certain real property situated in the City of Mountain View, County of
Santa Clara, State of California, as presently improved with 2 building(s),
which real property is shown on the Site Plan attached hereto as Exhibit “A” and
is commonly known as Castro Commons.

 

Building:

That certain building on the Property in which the Lease Premises are located
commonly known as 1172 Castro Street, Mountain View, California (the “Building”)
located on Assessor’s Parcel No. 189-61-023, which building is shown outlined on
Exhibit “A” hereto.

 

Outside Areas:

The “Outside Areas” shall mean all areas within Assessor’s Parcel No. 189-61-023
which are located outside the buildings, such as pedestrian walkways, parking
areas, landscaped areas, open areas and enclosed trash disposal areas.

 

Leased Premises:

Certain interior space within the Building, consisting of approximately 14,237
square feet and, for purposes of this Lease, agreed to contain said number of
square feet, as shown on the Floor Plan attached hereto as Exhibit “B”.

 

Tenant’s Expense Share:

The term “Tenant’s Expense Share” shall mean the percentage obtained by dividing
the rentable square footage of Leased Premises at the time of calculation by the
rentable square footage of all buildings located on the property at the time of

4


--------------------------------------------------------------------------------




 

 

calculation. Such percentage is currently 100% of the Building and 34.3% of the
Complex. In the event that any portion of the Property is sold by Landlord, or
the rentable square footage of the Leased Premises or the Property is otherwise
changed, Tenant’s expense share shall be recalculated to equal the percentage
described in the first sentence of this paragraph, so that the aggregate
Tenant’s Expense Share of all tenants of the Property shall equal 100%. Tenant’s
Expense Share is subject to adjustment as set forth in Paragraphs 13.12 (b) and
13.12 (c).

 

Base Monthly Rent:

The term “Base Monthly Rent” shall mean the following:

 

 

 

 

 

Period

 

Rent per square foot



 

Commencement Date through July 31, 2009

 

$1.85

 

 

 

 

 

 

Permitted Use:

The Premises shall be used exclusively for the purpose of office use.

 

Exhibits:

The term “Exhibits” shall mean the Exhibits of this Lease which are described as
follows:

 

 

Exhibit “A” - Site Plan showing the Property and delineating the Building in
which the Leased Premises are located.

 

 

Exhibit “B” - Floor Plan showing the Leased Premises within the Building.

 

 

Exhibit “C” - Form of Tenant Estoppel Certificate.

 

ARTICLE 2
LEASED PREMISES, TERM AND POSSESSION

2.1 Demise Of Leased Premises.  Landlord hereby leases to Tenant and Tenant
hereby leases from Landlord for Tenant’s own use in the conduct of Tenant’s
business and not for purposes of speculating in real estate, for the Lease Term
and upon the terms and subject to the conditions of this Lease, that certain
interior space described in Article I as the Leased Premises, reserving and
excepting to Landlord the right to fifty percent (50%) of all assignment
consideration and excess rentals as provided in Article 7 below.  Tenant’s lease
of the Leased Premises, together with the

5


--------------------------------------------------------------------------------




appurtenant right to use the Outside Areas as described in Paragraph 2.2 below,
shall be conditioned upon and be subject to the continuing compliance by Tenant
with (i) all the terms and conditions of this Lease, (ii) all Laws governing the
use of the Leased Premises and the Property, and (iii) all Private Restrictions,
easements and other matters now of public record respecting the use of the
Leased Premises and Property, and (iv) all reasonable rules and regulations from
time to time established by the Landlord.  Notwithstanding any provision of this
Lease to the contrary, Landlord hereby reserves to itself and its designees all
rights of access, use and occupancy of the Building roof, and Tenant shall have
no right of access, use or occupancy of the Building roof except (if at all) to
the extent required in order to enable Tenant to perform Tenant’s maintenance
and repair obligations pursuant to this Lease.

2.2 Right to Use Outside Areas.  As an appurtenant right to Tenant’s right to
the use and occupancy of the Leased Premises, Tenant shall have the right to use
the Outside Areas in conjunction with its use of the Leased Premises solely for
the purposes for which they were designated and intended and for no other
purposes whatsoever.  Tenant’s right to so use the Outside Areas shall be
subject to the limitations of such use as set forth in Article I and shall
terminate concurrently with any termination of this Lease.

2.3 Lease commencement date and Lease Term.   The term of this Lease shall
begin, and the Commencement Date shall be deemed to have occurred, on the Lease
Commencement Date, as set forth in Article I (the “Lease Commencement Date”). 
The term of this Lease shall in all events end on the Lease Expiration Date (as
set forth in Article I).  The Lease Term shall be that period of time commencing
on the Lease Commencement Date and ending on the Lease Expiration Date (the
“Lease Term”).

2.4 Delivery of Possession.  Tenant shall accept the Leased Premise in their “as
is” condition.  If Landlord is unable to so deliver possession of the Leased
Premises to Tenant on or before the Intended Commencement Date, Landlord shall
not be in default under this Lease, nor shall this Lease be void, voidable or
cancelable by Tenant until the lapse of one hundred eighty (180) days after the
Intended Commencement Date (the “delivery grace period”).  The delivery grace
period above set forth shall extend for such number of days Landlord may be
delayed in delivering possession of the Leased Premises to Tenant by reason of
Force Majeure or the action or inaction of Tenant.  If Landlord is unable to
deliver possession of the Leased Premises to Tenant within the described
delivery grace period (including any extension thereof by reason of Force
Majeure or the action or inaction of Tenant), the Tenant’s sole remedy shall be
to terminate this Lease, and in no event shall Landlord be liable in damages to
Tenant for such delay.  Tenant may not terminate this Lease at any time after
the date Landlord notifies Tenant that the Leased Premises have been put into
agreed condition and are available for delivery to Tenant, unless Landlord’s
notice is not given in good faith.

2.5 Acceptance of Possession.  It is agreed that by occupying the Leased
Premises, Tenant formally accepts same and acknowledges that the Leased Premises
are in the condition called for hereunder.

2.6 Surrender of Possession.  Immediately prior to the expiration or upon the
sooner termination of this Lease, Tenant shall remove all of Tenant’s signs from
the exterior of the Building and shall remove all of Tenant’s equipment, trade
fixtures, furniture, supplies and wall

6


--------------------------------------------------------------------------------




decorations and other personal property from within the Leased Premises, the
Building and Outside Areas, and shall vacate and surrender the Leased Premises,
the Building the Outside Areas to Landlord in the same condition, broom clean,
as existed at the Lease Commencement Date, reasonable wear and tear, casualty
and alterations Tenant is not required under this Lease to remove excepted. 
Tenant shall repair all damage to the Leases premises, the exterior to the
Building and the Outside Areas caused by Tenant’s removal of Tenant’s property.
Tenant shall patch and refinish, to Landlord’s reasonable satisfaction, all
penetrations made by Tenant or its employees to the floor, walls or ceiling of
the Leased Premises, whether such penetrations were made with Landlord’s
approval or not.  Tenant shall repair all damage caused by Tenant to the
exterior surface of the Building and the paved surfaces of the Outside Areas,
and where necessary, replace or resurface same.  Additionally, to the extent the
Landlord shall have notified or is deemed to have notified Tenant in writing at
the time the improvements were completed that it desired to have certain
improvements made by Tenant or at the request of Tenant removed at the
expiration or sooner termination of the Lease, Tenant shall, upon the expiration
or sooner termination of the Lease, remove any such improvements constructed or
installed by Landlord or Tenant and repair all damage caused by such removal. 
If the Leased Premises, the Building or the Outside Areas and Property are not
surrendered to Landlord in the condition required by this paragraph at the
expiration or sooner termination of this Lease, Landlord may, at Tenant’s
expense, so remove Tenant’s signs, property and/or improvements not so removed
and make such repairs and replacements not so made or hire, at Tenant’s expense,
independent contractors to perform such work.  Tenant shall be liable to
Landlord for all reasonable costs incurred by Landlord in returning the Leased
Premises, the Building and Outside Areas to the required condition, together
with interest on all costs so incurred from the date paid by Landlord at the
then maximum rate of interest not prohibited or made usurious by law until paid.
Tenant shall pay to Landlord the amount of all costs so incurred and interest
thereon within thirty (30) days of Landlord billing Tenant for same.  Tenant
shall indemnify Landlord against loss or liability resulting from delay by
Tenant in surrendering the Leased Premises, including without limitation, any
claims made by any succeeding Tenant or any losses to Landlord with respect to
lost opportunities to lease succeeding tenants.


ARTICLE 3


RENT LATE CHARGES AND SECURITY DEPOSITS

3.1 Base Monthly Rent.  Commencing on the Lease Commencement Date (as determined
pursuant to Paragraph 2.3 above) and continuing throughout the Lease Term,
Tenant shall pay to Landlord, without prior demand therefore, in advance of the
first day of each calendar month, the amount set forth as “Base Monthly Rent” in
Article I (the “Base Monthly Rent”).

3.2 Additional Rent.  Commencing on the Lease Commencement Date (as pursuant to
Paragraph 2.3 above) and continuing through the Lease Term, in addition to the
Base Monthly Rent and to the extent not required by Landlord to be contracted
for and paid directly by Tenant, Tenant shall pay to Landlord as additional rent
(the “Additional Rent”) the following amounts:

(a)           An amount equal to all Property Operating Expenses (as defined in
Article 13) incurred by Landlord.  Payment shall be made by whichever of the
following methods (or combination of methods) is (are) from time to time
designated by Landlord.

7


--------------------------------------------------------------------------------




(i)          Landlord may forward invoices or bills for such expenses to Tenant,
and Tenant shall, no later than the later of thirty (30) days after delivery by
Landlord or ten (10) days prior to due date, pay such invoices or bills and
deliver satisfactory evidence of such payment to Landlord, and/or

(ii)         Landlord may bill to Tenant, on a periodic basis not more
frequently than monthly, the amount of such expenses (or group of expenses) as
or incurred by Landlord, and Tenant shall pay to Landlord the amount of such
expenses within thirty days after receipt of a written bill therefore from
Landlord, and/or

(iii)        Landlord may deliver to Tenant Landlord’s reasonable estimate of
any given expense (such as Landlord’s Insurance Costs or Real Property Taxes),
or group of expenses, which it anticipates will be paid or incurred for the
ensuing calendar or fiscal year, as Landlord may determine, and Tenant shall pay
to Landlord an amount equal to the estimated amount of such expenses for such
year in equal monthly installments during such year with the installments of
Base Monthly Rent.

Landlord reserves the right to change from time to time the methods of billing
Tenant for any given expense or group of expenses or the periodic basis on which
such expenses are billed.

(b)          Landlord’s share of the consideration received by Tenant upon
certain assignments and sublettings a required by Article 7.

(c)          Any legal fees and costs that Tenant is obligated to pay or
reimburse to Landlord pursuant to Article 13; and

(d)           Any other charges or reimbursements due Landlord from Tenant
pursuant to the terms of this Lease.

Notwithstanding the foregoing, Landlord may elect by written notice to Tenant to
have Tenant pay Real Property Taxes or any portion thereof directly to the
applicable taxing authority, in which case Tenant shall make such payments and
deliver satisfactory evidence of payment to Landlord no later than the later of
thirty (30) days after delivery by Landlord or ten (10) days before such Real
Property Taxes become delinquent.

3.3 Year-end Adjustments.  If Landlord shall have elected to bill Tenant for the
Property Operating Expenses (or any group of such expenses) on an estimated
basis in accordance with the provisions of Paragraph 3.2(a)(iii) above, Landlord
shall furnish to Tenant within three months following the end of the applicable
calendar or fiscal year, as the case may be, a statement setting forth (i) the
amount of such expenses paid or incurred during the just ended calendar or
fiscal year, as appropriate, and (ii) the amount that Tenant has paid to
Landlord for credit against such expenses for such period.  If Tenant shall have
paid more than its obligation for such expenses for the stated period, Landlord
shall, at its election, either (i) credit the amount of such overpayment toward
the next ensuing payment of payments of Additional Rent that would otherwise be
due or (ii) refund in cash to Tenant the amount of such overpayment.  If such
year-end statement shall show that Tenant did not pay its obligation for such
expenses in full, then Tenant shall pay to Landlord the amount of such
underpayment within thirty days from

8


--------------------------------------------------------------------------------




Landlord’s billing of same to Tenant.  The provision of this Paragraph shall
survive the expiration or sooner termination of this Lease.

3.4 Late Charge, And Interest On Rent In Default.  Tenant acknowledges that the
late payment by Tenant of any monthly installment of Base Monthly Rent or
Additional Rent will cause the Landlord to incur certain costs and expenses nor
contemplated under this Lease, the exact amounts of which are extremely
difficult or impractical to fix.  Such costs and expenses will include without
limitation, administration and collection costs and processing and accounting
expenses.  Therefore, if any installment of Base Monthly Rent is not received by
Landlord from Tenant within five (5) calendar days after which same becomes due,
Tenant shall immediately pay to Landlord a late charge in the amount equal to
the amount set forth in Article I as the “Late Charge Amount,” and if any
Additional Rent is not received by Landlord within three (3) calendar days after
when the same amount becomes due, Tenant shall immediately pay to Landlord a
late charge in the amount of equal to 10% of Additional Rent not so paid. 
Landlord and Tenant agree that this late charge represents a reasonable estimate
of such costs and expenses and is fair compensation to Landlord for the
anticipated loss Landlord would suffer by reason of Tenant’s failure to make
timely payment. In no event shall this provision for a late charge be deemed to
grant to Tenant a grace period or extension of time within which to pay any
rental installment or prevent Landlord from exercising any right or remedy
available to Landlord upon Tenant’s failure to pay each rental installment due
under this Lease when due, including the right to terminate this Lease.  If any
rent remains delinquent for a period in excess of five (5) calendar days, then,
in addition to such late charge, Tenant shall pay to Landlord interest on any
rent that is not so paid from said tenth day at the then maximum rate of
interest not prohibited or made usurious by Law until paid.  Notwithstanding the
foregoing, before assessing a late charge the first time in any twelve (12)
month period, Landlord shall provide Tenant written notice of the delinquency,
and shall waive such late charge if Tenant pays such delinquency within three
(3) calendar days thereafter.

3.5 Payment Of Rent.  Except as specifically provided otherwise in this Lease,
all rent shall be paid in lawful money of the United States, without any
abatement, reduction or offset for any reason whatsoever, to Landlord at such
address as Landlord may designate from time to time.  Tenant’s obligation to pay
Base Monthly Rent and all Additional Rent shall be appropriately prorated at the
commencement and expiration of the Lease Term.  The failure by Tenant to pay any
Additional Rent as required pursuant to this Lease when due shall be treated the
same as a failure by Tenant to pay Base Monthly Rent when due, and Landlord
shall have the same rights and remedies against Tenant as Landlord would have
had against Tenant to pay the Base Monthly Rent when due.

3.6 Prepaid Rent.  Tenant shall, on or prior to the Lease Commencement Date, pay
to Landlord the amount set forth in Article I as “First Month’s Rent” as
prepayment of the first payment of Base Monthly Rent due hereunder.

3.7 Security Deposit. Tenant has deposited or shall deposit concurrently with
Tenant’s execution of this Lease, with Landlord the amount set forth in Article
I as the “Security Deposit” as security for the performance by Tenant of the
terms of this Lease to be performed by Tenant, and not as prepayment of rent. 
Tenant hereby grants to Landlord a security interest in the Security Deposit,
including but not limited to replenishments thereof.  Landlord may apply such

9


--------------------------------------------------------------------------------




portion or portions of the Security Deposit as are reasonably necessary for the
following purposes: (i) to remedy any default by Tenant in the payment of Base
Monthly Rent or Additional Rent or a late charge or interest on defaulted rent,
or any other monetary payment obligation of Tenant under this Lease; (ii) to
repair damage to the Leased Premises, the Building or Outside Areas caused or
permitted to occur by Tenant; (iii) to clean and restore and repair the Leased
Premises following their surrender to Landlord if not surrendered in the
condition required pursuant to the provisions of Article 2, and (iv) to remedy
any other default of Tenant to the extent permitted by Law including, without
limitation, paying in full on Tenant’s behalf any sums claimed by materialmen or
contractors of Tenant to be owing them by Tenant for work done or improvements
made at Tenant’s request to the Leased Premises.  In this regard, Tenant hereby
waives any restriction on the uses to which the Security Deposit may be applied
as contained in section 1950.7 (c) of the California Civil Code and/or any
successor statute.  In the event the Security Deposit or any portion thereof is
so used, Tenant shall pay to Landlord, promptly upon demand, an amount in cash
sufficient to restore the Security Deposit to the full original sum. If Tenant
fails to promptly restore the Security Deposit and if Tenant shall have paid to
Landlord any sums as “Last Month’s Prepaid Rent,” Landlord may, in addition to
any other remedy Landlord may have under this Lease, reduce the amount of
Tenant’s Last Month’s Prepaid Rent by transferring all or portions of such Last
Month’s Prepaid Rent to Tenant’s Security Deposit until such Security Deposit is
restored to the mount set forth in Article I.  Landlord will not be deemed a
trustee of the Security Deposit.  Landlord may use the Security Deposit in
Landlord’s ordinary business and shall not be required to segregate it from
Landlord’s general accounts.  Tenant shall not be entitled to any interest on
the Security Deposit.  If Landlord transfers the Building or the Property during
the Lease Term, Landlord may pay the Security Deposit to any subsequent owner in
conformity with the provisions of Section 1950.7 of the California Civil Code
and /or any successor statute, in which event the transferring landlord shall be
released from all liability for the return of the Security Deposit.  Tenant
specifically grants to Landlord (and Tenant hereby waives the provisions of
California Civil Code 1950.7 to the contrary) a period of sixty days following
surrender of the Leased Premises by Tenant to Landlord within which to inspect
the Leased Premises, make required restorations and repairs, receive and verify
workmen’s billings therefore, and prepare a final accounting with respect to the
Security Deposit.  In no event shall the Security Deposit or any portion
thereof, be considered prepaid rent.


ARTICLE 4
USE OF LEASED PREMISES AND OUTSIDE AREA

4.1 Permitted Use. Tenant shall be entitled to use the Leased Premises solely
for the “Permitted use” as set forth in Article I and for no other purpose
whatsoever.  Tenant shall have the right to use the Outside Areas in conjunction
with its Permitted Use of the Leased Premises solely for the purposes for which
they were designed and intended and for no other purposes whatsoever.

4.2 General Limitations On Use.  Tenant shall not do or permit anything to be
done in or about the Leased Premises, the Building, the Outside Areas or the
Property which does or could (i) jeopardize the structural integrity of the
Building or (ii) cause damage to any part of the Leased Premises, the Building,
the Outside Areas or the Property.  Tenant shall not operate any equipment
within the Leased Premises which does or could (i) injure, vibrate or shake the
Leased

10


--------------------------------------------------------------------------------


 Premises or the Building, (ii) damage, overload or impair the efficient
operation of any electrical, plumbing, heating ventilating or air conditioning
systems within or servicing the Leased Premises of the Building, or (iii) damage
or impair the efficient operation of the sprinkler system (if any) within the
Leased Premises or the Building.  Tenant shall not install any equipment or
antennas on or make any penetrations of the exterior walls or roof of the
Building.  Tenant shall not make any penetrations or cuts in the floor, ceiling,
walls or roof of the Leased Premises without Landlord’s  written consent. 
Tenant shall not place any loads upon the floors, walls, ceiling or roof systems
which could endanger the structural integrity of the Building or damage its
floors, foundations or supporting structural components. Tenant shall not place
any explosive, flammable or harmful fluids or other waste materials in the
drainage systems of the Leased Premises, the Building and Outside Areas or the
Property.  Tenant shall not drain or discharge any fluids in the landscaped
areas or across the paved areas of the Property.  Tenant shall not use any of
the Outside Areas for the storage of its materials, supplies, inventory or
equipment and all such materials, supplies, inventory or equipment shall at all
times be stored within the Leased Premises.  Tenant shall not commit nor permit
to be committed any waste in or about the Leased Premises, the Building, the
Outside Areas or the Property.

4.3 Noise And Emissions.  All noise generated by Tenant in its use of the Leased
Premises shall be confined or muffled so that it does not interfere with the
businesses of or annoy the occupants and/or users of adjacent properties.  All
dust, fumes, odors and other emissions generated by Tenant’s use of the Leased
Premises shall be sufficiently dissipated in accordance with the sound
environmental practice and exhausted from the Leased Premises in such a manner
so as not to interfere with the businesses of or annoy the occupants and/or
users of adjacent properties, or cause any damage to the Leased Premises, the
Building, the Outside Areas or the Property or any component part thereof or the
property of adjacent property owners.

4.4 Trash Disposal.  Landlord shall provide trash bins or other adequate garbage
disposal facilities within the trash enclosure areas provided or permitted by
Landlord outside the Leased Premises sufficient for the interim disposal of all
of its trash, garbage and waste.  All of such trash, garbage and waste
temporarily stored in such areas shall be stored in such a manner that it is not
visible from outside such areas, and Landlord shall, at Tenant’s expense, cause
such trash, garbage and waste to be regularly removed from the Property.  Tenant
shall keep the Leased Premises and the Outside Areas in a clean, safe and neat
condition free and clear of all of Tenant’s trash, garbage, waste and/or boxes,
pallets and containers containing same at all times.

4.5 Parking.  Tenant shall have the non-exclusive right to use forty-three (43)
unreserved spaces on the Property free of charge throughout the Lease Term.  
Tenant shall not, at any time, park or permit to be parked any recreational
vehicles, inoperative vehicles or equipment in the Outside Areas or on any
portion of the Property.  Tenant agrees to assume responsibility for compliance
by its employees and invitees with the parking provisions contained herein.  If
Tenant or its employees park any vehicle within the Property in violation of
these provisions, then Landlord may, upon prior written notice to Tenant giving
Tenant one (1) day (or any applicable statutory notice period, if longer than
one (1) day) to remove such vehicle(s), in addition to any other remedies
Landlord may have under this Lease, charge Tenant as Additional Rent, and Tenant
agrees to pay, as Additional Rent, Ten Dollars ($10) per day for each day or
partial day that such vehicle is so parked within the Property.  Landlord
reserves the right to grant easements and access rights to others for use of the
parking areas on the Property, provided that such grants do

11


--------------------------------------------------------------------------------




not unreasonably interfere with or materially reduce Tenant’s use of the parking
areas or access to the Leased Premises.

4.6 Signs.  Tenant shall not place or install on or within any portion of the
Leased Premises, the exterior of the Building, the Outside Areas or the Property
any sign, advertisement, banner, placard, or picture that is visible from the
exterior of the Leased Premises.  Tenant shall not place or install on or within
any portion of the Leased Premises, the exterior of the Building, the Outside
Areas or the Property any business identification sign which is visible from the
exterior of the Leases Premises until Landlord shall have approved in writing
and in its sole  discretion the location, size, content, design, method of
attachment and material to be used in the making of such sign; provided,
however, that so long as such signs are normal and customary business
directional or identification signs within the Building, Tenant shall not be
required to obtain Landlord’s approval.  Any sign, once approved Landlord, shall
be installed at Tenant’s sole cost and expense and only in strict compliance
with Landlord’s approval, using a person approved by Landlord to install same. 
Landlord may remove any signs (which have not been approved in writing by
Landlord), advertisements, banners, placards or pictures so placed by Tenant on
or within the Leased Premises, the exterior of the Building, the Outside Areas
or the Property and charge to Tenant the cost of such removal, together with any
costs incurred by Landlord to repair any damage caused thereby, including any
cost incurred to restore the surface (upon which such sign was so affixed) to
its original condition.  Tenant shall remove all of Tenant’s signs, repair any
damage caused thereby, and restore the surface upon which it was affixed to its
original condition, all to the Landlord’s reasonable satisfaction, upon
termination of this Lease.  Landlord hereby approves of all of Tenant’s signage
in existence as of the Effective Date of this Lease.

4.7 Compliance With Laws And Private Restrictions.  Tenant shall abide by and
shall promptly observe and comply with, at its sole cost and expense, all Laws
and Private Restrictions respecting the use and occupancy of the Leased Premises
the Building, the Outside Areas or the Property including, without limitation,
all Laws governing the use and/or disposal of hazardous materials by Tenant, and
shall defend with competent counsel, indemnify and hold Landlord harmless from
any claims, damages or liability resulting from Tenant’s failure to so abide,
observe or comply.  Tenant’s obligations hereunder shall survive the expiration
or sooner termination of this Lease.  Notwithstanding the foregoing or Section
4.8, Tenant shall not be required to comply with or cause the Leased Premises to
comply with any Laws or insurance or underwriter’s requirements requiring the
construction of alterations except as provided in Section 6.3.

4.8 Compliance With Insurance Requirements.  With respect to any insurance
policies required or permitted to be carried by Landlord in accordance with the
provisions of this Lease, Tenant shall not conduct nor permit any other person
to conduct any activities nor keep, store or use (or allow any other person to
keep store or use) any item or thing within the Leased Premises, the Building,
the Outside Areas or the property which (i) is prohibited under the terms of on
any such policies, (ii) could result in the termination of the coverage afforded
under any of such policies, (iii) could give to the insurance carrier the right
to cancel any of such policies, or (iv) could cause an increase in the rates
(over the standard rates) charged for the coverage afforded under any such
policies.  Tenant shall comply with all requirements of any insurance company,
insurance underwriter, or Board of Fire Underwriters which are necessary to
maintain, at standard rates, the insurance carried by either Landlord or Tenant
pursuant to this Lease.

12


--------------------------------------------------------------------------------




4.9 Landlord’s Right To Enter.   Landlord and its agents shall have the right to
enter the Leased Premises during normal business hours after giving Tenant
reasonable notice and subject to Tenant’s reasonable security measures for the
purpose of (i) inspecting the same; (ii) showing the Leased Premises to
prospective purchasers, mortgagees or tenants; (iii) making necessary
alterations, additions or repairs; and (iv) performing any of Tenant’s
obligations when Tenant has failed to do so.  Landlord shall have the right to
enter the Leased Premises during normal business hours (or as otherwise agreed),
subject to Tenant’s reasonable security measures, for purposes of supplying any
maintenance or services agreed to be supplied by Landlord.  Landlord shall have
the right to enter the Outside Areas during normal business hours for purposes
of (i) inspecting the exterior of the Building and the Outside Areas; (ii)
posting notices of non-responsibility (and for such purposes Tenant shall
provide Landlord prior written notice of any work to be performed on the Leased
Premises as provided in Section 6.1); and (iii) and supplying any services to be
provided by Landlord.  Landlord shall use commercially reasonable efforts to
minimize any interference with Tenant’s use of the Premises as a result of such
entry.  Any entry into the Leased Premises or the Outside Areas obtained by
landlord in accordance with this paragraph shall not under any circumstances be
construed or deemed to be a forcible or unlawful entry into, or a detainer of,
the Leased Premises, or an eviction, actual or constructive of Tenant from the
Leased premises or any portion thereof.

4.10 Use Of Outside Areas.  Tenant, in its use of the Outside Areas, shall at
all times keep the Outside Areas in a safe condition free and clear of all
materials, equipment, debris, trash (except within existing enclosed trash
areas), inoperable vehicles, and other items of Tenant, its employees, agents,
invitees and contractors, which are not specifically permitted by Landlord to be
stored or located thereon by Tenant.  If, in the opinion of Landlord,
unauthorized persons are using any of the Outside Areas by reason of, or under
claim of, the expressed or implied authority of Tenant, then Tenant upon demand
of Landlord, shall restrain, to the fullest extent then allowed by Law, such
unauthorized use, and shall initiate such appropriate proceedings as may be
required to so restrain such use.  Landlord reserves the right to grant
easements and access rights to others for use of the Outside Areas and shall not
be liable to Tenant for any diminution in Tenant’s right to use the Outside
Areas as a result, provided that any such grant does not unreasonably interfere
with or materially reduce Tenant’s parking and access rights from the condition
existing as of the Effective Date of this Lease.

4.11 Environmental Protection.  Tenant’s obligations under this Paragraph 4.11
shall survive the expiration or termination of this Lease.

(a) As used herein, the term “Hazardous Materials” shall mean any toxic or
hazardous substance, material or waste or any pollutant or infectious or
radioactive material, including but not limited to those substances, materials
or wastes regulated now or in the future under any of the following statutes or
regulations and any and all of those substances included within the definitions
of  “hazardous substances,” “hazardous materials,” “hazardous waste,” “hazardous
chemical substance or mixture,” “imminently hazardous chemical substance or
mixture,” “toxic substances,” “hazardous air pollutant,” “toxic pollutant,” or
“solid waste” in the (a) Comprehensive Environmental Response, Compensation and
Liability Act of 1990 (“CERCLA” or “Superfund”) as amended by the Superfund
Amendments and Reauthorization Act of 1986 (“SARA”), 42 U.S.C. §9601 et seq.,
(b) Resource Conservation and Recovery Act of 1976 (“RCRA”), 42 U.S.C. §6901 et
seq., (c) Federal Water Pollution Control Act (“ESPCA”), 33

13


--------------------------------------------------------------------------------




U.S.C. §1251 et seq., (d) Clean Air Act (“CAA”), 42 U.S.C. § 7401 et seq., (e)
Toxic Substances Control Act (“TSCA”), 14 U.S.C. §2601 et. seq., (f) Hazardous
Materials Transportation Act, 49 U.S.C. § 1801, et seq., (g)
Carpenter-Presley-Tanner Hazardous Substance Account Act (“California
Superfund”), Cal. Health & Safety Code §25300 et seq., (h) California Hazardous
Waste Control Act, Cal. Health & Safety Code §25100 et seq. (i) Porter-Cologne
Water Quality Control Act (“Porter-Cologne Act”), Cal. Water Code §13000 et
seq.,  (j) Hazardous Waste Disposal Land Use Law, Cal. Health & Safety Code
§25220 et seq., (k) Safe Drinking Water and Toxic Enforcement Act of 1986
(“Proposition 65”), Cal. Health & Safety Code §25249.5 et seq., (l) Hazardous
Substances Underground Storage Tank Law, Cal. Health & Safety Code §25280 et
seq., (m) Air Resources Law, Cal. Health & Safety Code §39000 et seq., and (n)
regulations promulgated pursuant to said laws or any replacement thereof, or as
similar terms are defined in the federal, state, and local laws, statutes,
regulations, orders or rules.  Hazardous Materials shall also mean any and all
other bio-hazardous wastes and substances, materials and wastes which are, or in
the future become, regulated under applicable laws for the protection of health
or the environment, or which are, or in the future become, regulated under
applicable laws for the protection of health or the environment, or which are
classified as hazardous or toxic substances, materials or wastes, pollutants or
contaminants, as defined, listed or regulated by any federal, state or local
law, regulation or order or by common law decision, including, without
limitation, (i) trichloroethylene, tetrachloroethylene, perchloroethylene and
other chlorinated solvents, (ii) any petroleum products or fractions thereof,
(iii) asbestos, (iv) polychlorinated biphenyls, (v) flammable explosives, (vi)
urea formaldehyde, (vii) radioactive materials and wastes, and (viii) materials
and wastes that are harmful to or may threaten human health, ecology or the
environment.

(b) Notwithstanding anything to the contrary in this Lease, Tenant, at its sole
cost, shall comply with all laws relating to the storage, use and disposal of
Hazardous Materials by Tenant; its employees, agents or contractors, provided,
however, that Tenant shall not be responsible for contamination of the Leased
Premises by Hazardous Materials existing prior to Tenant’s occupancy of the
Premises unless caused by Tenant.  Tenant shall not store, use or dispose of any
Hazardous Materials except for those Hazardous Materials listed in a Hazardous
Materials management plan (“HMMP”) which Tenant shall deliver to Landlord upon
execution of this Lease and update at least annually with Landlord (“Permitted
Materials”) which may be used, stored and disposed of provided (i) such
Permitted Materials are used, stored, transported, and disposed of in strict
compliance with applicable laws, (ii) such Permitted Materials shall be limited
to the materials listed on and may be used only in the quantities specified in
the HMMP, and (iii) Tenant shall provide Landlord with copies of all material
safety data sheets and other documentation required under applicable laws in
connection with Tenant’s use of Permitted Materials as and when such
documentation is provided to any regulatory authority having jurisdiction, in no
event shall Tenant or its employees, agents, contractors or invitees discharge
into the plumbing or sewage system of the Building or onto the land underlying
or adjacent to the Building any Hazardous Materials.  Tenant shall be solely
responsible for and shall defend, indemnify, and hold Landlord and its agents
harmless from and against all claims, costs and liabilities, including
attorneys’ fees and costs, arising out of or in connection with Tenant’s
storage, use and/or disposal of Hazardous Materials.  If the presence of
Hazardous Materials on the Leased Premises caused by the release, emission or
discharge of Hazardous Materials by Tenant or its employees, agents, contractors
or invitees results in contamination or deterioration of water or soil, then
Tenant shall promptly take any and all action necessary to clean up such

14


--------------------------------------------------------------------------------




contamination, but the foregoing shall in no event be deemed to constitute
permission by Landlord to allow the presence of such Hazardous Materials.  At
any time prior to the expiration of the Lease Term, if Tenant has a reasonable
basis to suspect that there has been any release or the presence of Hazardous
Materials in the ground or ground water on the Leased Premises which did not
exist upon commencement of the Lease Term, Tenant shall have the right to
conduct appropriate tests of water and soil and deliver to Landlord the results
of such tests to demonstrate that no contamination in excess of permitted levels
has occurred as a result of Tenant’s use of the Leased Premises.  Tenant shall
further be solely responsible for, and shall defend, indemnify, and hold
Landlord and its agents harmless from and against all claims, costs and
liabilities, including attorneys’ fees and costs, arising out of or in
connection with any removal, cleanup and restoration work and materials required
hereunder of Tenant to return the Leased Premises and any other property of
whatever nature to their condition existing prior to the appearance of the
Hazardous Materials.

(c) Upon termination or expiration of the Lease, Tenant, at its sole expense,
shall cause all Hazardous Materials placed in or about the Leased Premises, the
Building and/or the Property by Tenant, its agents, contractors, or invitees,
and all installations (whether interior or exterior) made by or on behalf of
Tenant relating to the storage, use, disposal or transportation of Hazardous
Materials to be removed from the property and transported for use, storage or
disposal in accordance and compliance with all laws and other requirements
respecting Hazardous Materials used or permitted to be used by Tenant.  Tenant
shall apply for and shall obtain from all appropriate regulatory authorities
(including any applicable fire department or regional water equality control
board) all permits, approvals and clearances necessary for the closure of  the
Leased Premises and Tenant’s operations on the Property, if any, and shall take
all other actions as may be required to complete the closure of the Leased
Premises and Tenant’s operations at the Building and the Property.  In addition,
at Landlord’s request (which request shall only be made if Landlord has reason
to believe that Tenant used Hazardous Materials at the Leased Premises) prior to
vacating the Leased Premises, Tenant shall undertake to submit to Landlord an
environmental site assessment from an environmental consulting company
reasonably acceptable to Landlord which site assessment shall evidence Tenant’s
compliance with this Paragraph 4.11.

(d) At any time prior to the expiration of the Lease Term, subject to reasonable
prior notice (not less than forty-eight (48) hours) and Tenant’s reasonable
security requirements and provided such activities do not unreasonably interfere
with the conduct of Tenant’s business at the Leased Premises, Landlord shall
have the right to enter in and upon the Property, Building and Leased Premises
in order to conduct appropriate tests of water and soil to determine whether
levels of Hazardous Materials in excess of legally permissible levels has
occurred as a result of Tenant’s use thereof.  Landlord shall furnish copies of
all such test results and reports to Tenant and, at Tenant’s option and cost,
shall permit split sampling for testing and analysis by Tenant.  Such testing
shall be at Tenant’s expense if Landlord has a reasonable basis for suspecting
and confirms the presence of Hazardous Materials in the soil or surface or
ground water in, on, under, or about the Property, the Building or the Leased
Premises, which has been caused by or resulted from the activities of Tenant,
its agents, contractors, or invitees.

(e) Landlord may voluntarily cooperate in a reasonable manner with the efforts
of all governmental agencies in reducing actual or potential environmental
damage.  Tenant shall not

15


--------------------------------------------------------------------------------




be entitled to terminate this Lease or to any reduction of abatement of rent by
reason of such compliance or cooperation.  Tenant agrees at all times to
cooperate fully with the requirements and recommendations of governmental
agencies regulating, or otherwise involved in, the protection of the
environment.

(f)  Under no circumstance shall Tenant be liable for, and Landlord shall
indemnify, defend, protect and hold harmless Tenant, its agents, contractors,
stockholders, directors, successors, representatives, and assigns from and
against, all losses, costs, claims, liabilities and damages (including
attorneys’ and consultants’ fees), in connection with any Hazardous Material
present on or about the Property, or the soil, air, improvements, groundwater or
surface water thereof, except to the extent that any of the foregoing results
from the release or emission of Hazardous Material by Tenant or its agents,
contractors, invitees, or employees.

4.12  Rules And Regulations.   Landlord shall have the right from time to time
to establish reasonable rules and regulations and/or amendments or additions
thereto respecting the use of the Leased Premises and the Outside Areas for the
care and orderly management of the Property.  Upon delivery to Tenant of a copy
of such rules and regulations or any amendments or additions thereto, Tenant
shall comply with such rules and regulations.  A violation by Tenant of any such
rules and regulations shall constitute a default by Tenant under this Lease
after the expiration of applicable notice and cure periods.  If there is a
conflict between the rules and regulations and any of the provisions of this
Lease, the provisions of this Lease shall prevail.  Landlord shall not be
responsible or liable to Tenant for the violation of such rules and regulations
by any other tenant of the Property.  Notwithstanding the foregoing, Tenant
shall not be required to comply with any new rule or regulation unless the same
applies non-discriminatorily to all occupants of the Property, does not
unreasonably interfere with Tenant’s use of the Leased Premises or Tenant’s
parking rights and does not materially increase the obligations or decrease the
rights of Tenant under this Lease.

4.13  Reservations.   Landlord reserves the right from time to time to grant,
without the consent or joinder of Tenant, such easements, rights of way and
educations that Landlord deems necessary, and to cause the recordation of parcel
maps and restrictions, so long as such easements, rights of way and dedications
do not unreasonably interfere with the use of or access to the Leased Premises
by Tenant, or unreasonably interfere with or materially reduce Tenant’s use of
the parking areas on the Property.  Tenant agrees to execute any documents
reasonably requested by Landlord to effectuate any such easement rights,
dedications, maps or restrictions.

ARTICLE 5
REPAIRS, MAINTENANCE, SERVICES AND UTILITIES

5.1  Repair And Maintenance.    Except in the case of damage to or destruction
of the Leased Premises, the Building, the Outside Areas or the Property caused
by an act of God or other peril, in which case the provisions of Article 10
shall control, or a taking of the Leased Premises, the Building, the Outside
Areas or the Property, in which case the provisions of Article 11 shall control,
the parties shall have the following obligations and responsibilities with
respect to the repair and maintenance of the Leased Premises, the Building, the
Outside Areas, and the Property.

16


--------------------------------------------------------------------------------




(a) Tenant’s Obligations.   Tenant shall, at all times during the Lease Term and
at its sole cost and expense, regularly clean and continuously keep and maintain
in neat and orderly condition the Leased Premises and every part thereof. 
  Tenant shall, at its sole cost and expense, repair all damage to the Leased
Premises, the Building, the Outside Areas or the Property caused by the
activities of Tenant, its employees, invitees or contractors promptly following
written notice from Landlord to so repair such damages.  If Tenant shall fail to
perform the required maintenance or fail to make repairs required of it pursuant
to this paragraph within a reasonable period of time following notice from
Landlord to do so, then Landlord may, at its election and without waiving any
other remedy it may otherwise have under this Lease or at law, perform such
maintenance or make such repairs and charge to Tenant, as Additional Rent, the
costs so incurred by Landlord for same.  All glass within or a part of the
Leased Premises, both interior and exterior, is at the sole risk of Tenant and
any broken glass shall promptly be replaced by Tenant at Tenant’s expense with
glass of the same kind, size and quality.  Notwithstanding the foregoing,
Landlord shall perform and construct, and Tenant shall have no responsibility to
perform or construct, any repair, maintenance or improvements (a) necessitated
by the acts or omissions of Landlord, or its agents, employees or contractors,
(b) for which Landlord has a right of reimbursement from others or (c) which
could be treated as a “capital expenditure” under generally accepted accounting
principles.

(b) Landlord’s Obligation.  Landlord shall, at all times during the Lease Term,
maintain in good condition and repair in compliance with all Laws, including ADA
and seismic (subject to Section 6.2 and Section 6.3) (consistent with similar
quality professional office projects in the vicinity of the Property) the
foundation, roof structure and membrane, load-bearing and exterior walls of the
Building, all exterior components of the Building, Building operating systems
(electrical, plumbing, HVAC and mechanical), the Outside Areas and the Leased
Premises (subject to Tenant’s obligations under Section 5.1(a) above).  Landlord
may cause such maintenance and repair to be performed by service contract
providers or otherwise, as reasonably determined by Landlord.  The provisions of
this subparagraph (b) shall in no way limit the right of Landlord to charge to
Tenant, as Additional Rent pursuant to Article 3 (to the extent permitted
pursuant to Article 3), the costs incurred by Landlord in performing such
maintenance and/or making such repairs.

5.2 Utilities.  Tenant shall pay at its sole cost and expense and in its own
name, any utilities that are separately metered to the Leased Premises.  In the
event that any utilities are not separately metered, Tenant shall pay Tenant’s
Expense Share of such expenses.  Landlord shall have the right, at any time, to
install separate meters for any utilities furnished to the Leased Premises. 
Tenant shall be responsible for determining if the existing sanitary and storm
sewer systems now servicing the Leased Premises and the Property are adequate
for Tenant’s needs.  Tenant shall pay all charges for water, gas, electricity
and storm and sanitary sewer services as so supplied to the Leased Premises,
irrespective of whether or not the services are maintained in Landlord’s or
Tenant’s name.

5.3 Security.  Tenant acknowledges that Landlord has not undertaken any duty
whatsoever to provide security for the Leased Premises, the Building, the
Outside Areas or the Property and, accordingly, Landlord is not responsible for
the security of same or the protection of Tenant’s property or Tenant’s
employees, invitees or contractors.  To the extent Tenant determines that

17


--------------------------------------------------------------------------------




such security or protection services are advisable or necessary, Tenant shall
arrange for and pay the costs of providing same.

5.4 Energy And Resource Consumption.   Landlord may voluntarily cooperate in a
reasonable manner with the efforts of governmental agencies and/or utility
supplier in reducing energy or other resource consumption within the Property. 
Tenant shall not be entitled to terminate this Lease or to any reduction in or
abatement of rent by reason of such compliance or cooperation.  Tenant agrees at
all times to cooperate fully with Landlord and to abide by all reasonable rules
established by Landlord (i) in order to maximize the efficient operation of the
electrical, heating, ventilating and air conditioning systems and all other
energy or other resource consumption systems with the Property and/or (ii) in
order to comply with the requirements and recommendations of utility suppliers
and governmental agencies regulating the consumption of energy and/or other
resources.

5.5 Limitation of Landlord’s Liability.   Landlord shall not be liable to Tenant
for injury to Tenant, its employees, agents, invitees or contractors, damage to
Tenant’s property or loss of Tenant’s business or profits, nor shall Tenant be
entitled to terminate this Lease or to any reduction in or abatement of rent by
reason of (i) Landlord’s failure to provide security services or systems within
the Property for the protection of the Leased Premises, the Building or the
Outside Areas, or the protection of Tenant’s property or Tenant’s employees,
invitees, agents or contractors, or (ii) Landlord’s failure to perform any
maintenance or repairs to the Leased Premises, the Building, the Outside Areas
or the Property  until Tenant shall have first notified Landlord, in writing, of
the need for such maintenance or repairs, and then only after Landlord shall
have had a reasonable period of time following its receipt of such notice within
which to perform such maintenance or repairs, or (iii) any failure,
interruption, rationing or other curtailment in the supply of water, electric
current, gas or other utility service to the Leased Premises, the Building, the
Outside Areas or the Property from whatever cause (other than Landlord’s sole
active negligence or willful misconduct), or (iv) the unauthorized intrusion or
entry into the Leased Premises by third parties (other than Landlord).

ARTICLE 6
ALTERATIONS AND IMPROVEMENTS

6.1  By Tenant.  Tenant shall not make any alterations to or modifications of
the Leased Premises or construct any improvements within the Leased Premises
until Landlord shall have first approved, in writing, the plans and
specifications therefore, which approval shall not be unreasonably withheld.  At
the time Landlord consents to a proposed alteration, Landlord shall also state
whether or not it will require Tenant to remove the subject alterations,
modifications or improvements at the expiration or earlier termination of the
Lease.   All such modifications, alterations or improvements, once so approved,
shall be made, constructed or installed by Tenant at Tenant’s expense (including
all permit fees and governmental charges related thereto), using a licensed
contractor first approved by Landlord, such approval shall not be unreasonably
withheld, in substantial compliance with the Landlord approved plans and
specifications therefore.  All work undertaken by Tenant shall be done in
accordance with all laws and a good and workmanlike manner using new materials
of good quality.  Tenant shall not commence the making of any such modifications
or alterations or the construction of any such improvements until (i) all
required governmental approvals and permits shall have been obtained, (ii) all

18


--------------------------------------------------------------------------------




requirements regarding insurance imposed by this Lease have been satisfied,
(iii) Tenant shall have given Landlord at least five (5) business days prior
written notice of its intention to commence such work so that Landlord may post
and file notices of non-responsibility, and (iv) if requested by Landlord,
Tenant shall have obtained contingent liability and broad from builder’s risk
insurance in an amount satisfactory to Landlord in its reasonable discretion to
cover any perils relating to the proposed work not covered by insurance carried
by Tenant pursuant to Article 9.  In no event shall Tenant make any
modification, alterations or improvements whatsoever to the Outside Areas or the
exterior or the structural components of the Building including, without
limitation, any cuts or penetrations in the floor, roof or exterior walls of the
Leased Premises without Landlord’s specific prior written consent thereto.  As
used in this Article, the term “modifications, alterations and/or improvements”
shall include, without limitation, the installation of additional electrical
outlets, overhead lighting fixtures, drains, sinks, partitions, doorways, or the
like.  Notwithstanding the foregoing, Tenant may construct non-structural
alterations in the Leased Premises without Landlord’s prior approval, if the
cost of any such project does not exceed Ten Thousand Dollars ($10,000) in the
aggregate.

6.2  Ownership Of Improvements.   All modifications, alterations and
improvements made or added to the Leased Premises by Tenant (other than Tenant’s
inventory, equipment, movable furniture, wall decorations and trade fixtures)
shall be deemed real property and a part of the Leased Premises, but shall
remain the property of Tenant during the Lease, and Tenant hereby covenants and
agrees not to grant a security interest in any such items to any party other
than Landlord.  Any such modifications, alterations or improvements, once
completed, shall not be altered or removed from the Leased Premises during the
Lease Term without Landlord’s written approval first obtained in accordance with
the provisions of Paragraph 6.1 above.  At the expiration or sooner termination
of this Lease, all such modifications, alterations and improvements other than
Tenant’s inventory, equipment, movable furniture, wall decorations and trade
fixtures, shall automatically become the property of Landlord and shall be
surrendered to Landlord as part of the Leased Premises as required pursuant to
Article 2, unless Landlord shall require Tenant to remove any of such
modifications, alterations or improvements  in accordance with the provisions of
Article 2, in which case, Tenant shall so remove same.  Landlord shall have no
obligations to reimburse Tenant for all or any portions of the cost or value of
any such modifications, alterations or improvements so surrendered to Landlord. 
All modifications, alterations or improvements which are installed or
constructed or attached to the Leased Premises by Landlord and/or at Landlord’s
expense shall be deemed real property and a part of the Leased Premises and
shall be the property of Landlord.  All lighting, plumbing, electrical, heating,
ventilating and air conditioning fixtures, partitioning, window coverings, wall
coverings and floor coverings installed by Tenant shall be deemed improvements
to the Leased Premises and not trade fixtures of Tenant.  Except for alterations
which cannot be removed without structural injury to the Leased Premises, at any
time Tenant may remove Tenant’s property or alterations made by Tenant from the
Leased Premises, provided that Tenant repairs all damage caused by such removal.

6.3 Alterations Required By Law.   Tenant shall make all modifications,
alterations and improvements to the Leased Premises, at its sole cost, that are
required by any Law because of (i) Tenant’s specific use of the Leased Premises,
the Building, the Outside Areas or the Property , (ii) Tenant’s application for
any permit or governmental approval, or (iii) Tenant’s making of

19


--------------------------------------------------------------------------------




any modifications, alterations or improvements to or within the Leased
Premises.  If Landlord shall, at any time during the Lease Term, be required by
any governmental authority or by any Law (including seismic and ADA) or
insurance requirement to make any modifications, alterations or improvements to
the Building or the Property other than those which are the responsibility of
Tenant pursuant to this Section 6.3, the cost incurred by Landlord in making
such modifications, alterations or improvements, shall be at Landlord’s sole
cost and shall not be considered a Property Maintenance Cost reimbursable by
Tenant.

6.4 Liens.  Tenant shall keep the Property and every part thereof free from any
lien, and shall pay when due all bills arising out of any work performed,
materials furnished, or obligations incurred by Tenant, its agents, employees or
contractors relating to the Property.  If any such claim of lien is recorded
against Tenant’s interest in this Lease, the Property or any part thereof,
Tenant shall bond against, discharge or otherwise cause such lien to be entirely
released within ten days after the same has been recorded.  Tenant’s failure to
do so shall be conclusively deemed a material default under the terms of this
Lease after the expiration of applicable notice and cure periods.

ARTICLE 7
ASSIGNMENT AND SUBLETTING BY TENANT

7.1  By Tenant.  Tenant shall not sublet the Leased Premises or any portion
thereof or assign its interest in this Lease, whether voluntarily or by
operation of law, without Landlord’s prior written consent which shall not be
unreasonably withheld.  Any attempted subletting or assignment without
Landlord’s prior written consent, at Landlord’s election, shall constitute a
default after the expiration of applicable notice and cure periods by Tenant
under the terms of this Lease.  The acceptance of rent by Landlord from any
person or entity other than Tenant, or the acceptance of rent by Landlord from
Tenant with knowledge of a violation of the provisions of this paragraph, shall
not be deemed to be a waiver by Landlord of any provision of this Article or
this Lease or to be a consent to any subletting by Tenant or any assignment of
Tenant’s interest in this Lease.  Without limiting the circumstances in which it
may be reasonable for Landlord to withhold its consent to an assignment or
subletting, Landlord and Tenant acknowledge that it shall be reasonable for
Landlord to withhold its consent in the following instances:

(a)  the proposed assignee or sublessee is a governmental agency;

(b)  in Landlord’s reasonable judgment, the use of the Leased Premises by the
proposed assignee or sublessee would involve occupancy by other than for a
Permitted Use, would entail any alterations which would lessen the value of the
leasehold improvements in the Leased Premises, or would require increased
services by Landlord;

(c)  in Landlord’s reasonable judgment, the financial worth of the proposed
assignee is less than that of Tenant or does not meet the credit standards
applied by Landlord;

20


--------------------------------------------------------------------------------


(d)  the proposed assignee or sublessee (or any of its affiliates) has been in
material default under a lease, has been in litigation with a previous landlord,
or in the ten years prior to the assignment or sublease has filed for bankruptcy
protection, has been the subject of an involuntary bankruptcy, or has been
adjudged insolvent;

(e)  Landlord has experienced a previous default by or is in litigation with the
proposed assignee or sublessee;

(f)  in Landlord’s reasonable judgment, the Leased Premises, or the relevant
part thereof, will be used in a manner that will violate any negative covenant
as to use contained in this Lease;

(g)  the use of the Leased Premises by the proposed assignee or sublessee will
violate any applicable law, ordinance or regulation;

(h)  the proposed assignee or sublessee is, as of the date of this Lease, a
tenant in the Building;

(i)  the proposed assignment or sublease fails to include all of the terms and
provisions required to be included therein pursuant to this Article 7;

(j)  Tenant is in default of any obligation of Tenant under this Lease, or
Tenant has defaulted under this Lease and Landlord shall have provided Tenant
with written notice of such default on three (3) or more occasions during the 12
months preceding the date that Tenant shall request consent; or

(k)  in the case of a subletting of less than the entire Leased Premises, if the
subletting would result in the division of the Leased Premises into more than
two subparcels or would require improvements to be made outside of the Leased
Premises.

7.2  Merger, Reorganization, Or Sale Of Assets.  Notwithstanding the foregoing,
Tenant may, without Landlord’s prior written consent (but with prior notice to
Landlord containing a copy of the proposed documentation supporting compliance
with (a), (b) or (c) below) and without constituting an assignment or sublease
hereunder, sublet the Leased Premises or assign this Lease to (a) an entity
controlling, controlled by or under common control with Tenant, (b) an entity
related to Tenant by merger, consolidation or reorganization, or (c) a purchaser
of all or substantially all  of Tenant’s assets (a “Permitted Transferee”).  A
sale or transfer of Tenant’s capital stock shall not be deemed an assignment,
subletting or any other transfer of this Lease or the Leased Premises. If Tenant
is a partnership, a withdrawal or change, voluntary, involuntary or by operation
of law, of any general partner, or the dissolution of the partnership, shall be
deemed a voluntary assignment of Tenant’s interest in this Lease.  Upon
Landlord’s request, from time to time, Tenant shall promptly provide Landlord
with a statement certified by the Tenant’s chief operating officer, which shall
provide the following information (a) the names of all of Tenant’s shareholders
and their ownership interests at the time thereof, provided Tenant’s

21


--------------------------------------------------------------------------------




shares are not publicly traded: (b) the state in which Tenant is incorporated;
(c) the location of Tenant’s principal place of business; (d) information
regarding a material change in the corporate structure of Tenant, including,
without limitation a merger or consolidated; and (e) any other information
regarding Tenant’s ownership that Landlord reasonably requests.  Tenant shall
provide Landlord with a copy of any assignment or sublease agreement for which
Landlord’s consent is not required pursuant to this Section 7.2

7.3  Landlord’s Election.  If Tenant shall desire to assign its interest under
the Lease or to sublet the Leased Premises, Tenant must first notify Landlord,
in writing, of its intent to so assign or sublet, at least thirty (30) days in
advance of such date, specifying in detail the terms of such proposed assignment
or subletting, including the name of the proposed assignee or sublessee, the
property assignee’s or sublessee’s intended use of the Leased Premises, current
financial statements (including a balance sheet, income statement and statement
of cash flow, all prepared in accordance with generally accepted accounting
principles) of such proposed assignee or sublessee, the form of documents to be
used in effectuating such assignment or subletting and such other information as
Landlord may reasonably request.  Landlord shall have a period of ten (10)
business days following receipt of such notice and the required information
within which to do one of the following:  (i) consent to such requested
assignment or subletting subject to Tenant’s compliance with the conditions set
forth in Paragraph 7.4 below, or (ii) refuse to so consent to such requested
assignment or subletting, provided that such consent shall not be unreasonably
refused.  During such ten (10) business day period, Tenant covenants and agrees
to supply to Landlord, upon request, all necessary or relevant information which
Landlord may reasonably request respecting such proposed assignment or
subletting and/or the proposed assignee or sublessee.

7.4  Conditions To Landlord’s Consent.  If Landlord elects to consent, or shall
have been ordered to so consent by a court of competent jurisdiction, to such
requested assignment or subletting, such consent shall be expressly conditioned
upon the occurrence of each of the conditions below set forth, and any purported
assignment or subletting made or ordered prior to the full and complete
satisfaction of each of the following conditions shall be void.  The conditions
are as follows:

(a)  Landlord having approved in form and substance the assignment or sublease
agreement and any ancillary documents, which approval shall not be unreasonably
withheld by Landlord if the requirements of this Article 7 are otherwise
complied with,

(b)  Each such sublessee or assignee having agreed, in writing satisfactory to
Landlord and its counsel and for the benefit of Landlord, to assume, to be bound
by, and to perform the obligations of this Lease to be performed by Tenant which
relate to space being subleased,

(c)  Tenant having fully and completely performed all of its obligations under
the terms of this Lease through and including the date of such assignment or
subletting,

22


--------------------------------------------------------------------------------




(d)  Tenant having reimbursed to Landlord all reasonable costs and reasonable
attorneys’ fees incurred by Landlord in conjunction with the processing and
documentation of any such requested subletting or assignment.

(e)  Tenant having delivered to Landlord a complete and fully-executed duplicate
original of such sublease agreement or assignment agreement (as applicable) and
all related agreements,

(f)  Tenant having paid, or having agreed in writing to pay as to future
payments, to Landlord fifty percent (50%) of all assignment consideration or
excess rentals paid to Tenant or to any other on Tenant’s behalf or for Tenant’s
benefit for such assignment or subletting as follows:

(i)  If Tenant assigns its interest under this Lease and if all or a portion of
the consideration for such assignment is to be paid by the assignee at the time
of the assignment, that Tenant shall have paid to Landlord and Landlord shall
have received an amount equal to fifty percent (50%) of the assignment
consideration so paid (whichever is the greater) at the time of the assignment
by the assignee; or

(ii)  If Tenant assigns its interest under this Lease and if Tenant is to
receive all or a portion of the consideration for such assignment in future
installments, that Tenant shall have entered into a written agreement with and
for the benefit of Landlord reasonably satisfactory to Landlord and its counsel
whereby Tenant agrees to pay Landlord an amount equal to fifty percent (50%) of
all such future assignment consideration installments paid by such assignee as
and when such assignment consideration is so paid.

(iii)  If Tenant subleases the Leased Premises, that Tenant and Tenant’s
sublessee shall have entered into a written agreement with and for the benefit
of Landlord reasonably satisfactory to Landlord and its counsel whereby Tenant
agrees to pay Landlord fifty percent (50%) of all excess rentals paid by such
sublessee as and when such excess rentals are so paid.

7.5  Assignment Consideration And Excess Rentals Defined.  For purposes of this
Article, including any amendment to this Article by way of addendum or other
writing, the term “assignment consideration” shall mean all consideration to be
paid by the assignee to Tenant or to any other party on Tenant’s behalf or for
Tenant’s benefit as consideration for such assignment, after deduction for
reasonable leasing commissions, reasonable tenant improvement costs and
reasonable legal fees incurred by Tenant in connection with such assignment, but
without deduction for any other costs or expenses (including, without
limitation, capital improvements, building upgrades, permit fees, attorneys’
fees, and other consultants’ fees), and the term “excess rentals” shall mean all
consideration to be paid by the sublessee to Tenant or to any other party on
Tenant’s behalf or for Tenant’s benefit for the sublease of the Leased Premises
in excess of the rent due to Landlord under the terms of this Lease for the same
period, after deduction for reasonable leasing commissions, reasonable tenant
improvement costs and reasonable legal fees incurred by Tenant in connection
with such sublease, but without deduction for any other costs or expenses
(including, without limitation, capital improvements, building upgrades, permit
fees, attorneys’ fees, and other consultants’ fees).  Any commissions, costs and
expenses deducted shall be amortized over the term of the sublease or the
remainder of the Lease

23


--------------------------------------------------------------------------------




Term (in the case of an assignment) and only the monthly amortizing portion
thereof shall be deducted from the excess rentals and assignment consideration
payable to Landlord under this Article 7.  Tenant agrees that the portion of any
assignment consideration and/or excess rentals arising from any assignment or
subletting by Tenant which is to be paid to Landlord pursuant to this Article
now is and shall then be the property of Landlord and not the property of
Tenant.

7.6  Payments.  All payments required by this Article to be made to Landlord
shall be made in cash in full as and when they become due.  At the time Tenant,
Tenant’s assignee or sublessee makes each such payment to Landlord, Tenant or
Tenant’s assignee or sublessee, as the case may be, shall deliver to Landlord an
itemized statement in reasonable detail showing the method by which the amount
due Landlord was calculated and certified by the party making such payment as
true and correct.

7.7  Good Faith.  The rights granted to Tenant by this Article are granted in
consideration of Tenant’s express covenant that all pertinent allocations which
are made by Tenant between the rental value of the Leased Premises and the value
of any of Tenant’s personal property which may be conveyed or leased generally
concurrently with and which may reasonably be considered a part of the same
transaction as permitted assignment or subletting shall be made fairly, honestly
and in good faith.  If Tenant shall breach this covenant, Landlord may
immediately declare Tenant to be in default under the terms of this Lease after
expiration of applicable notice and cure periods and terminate this Lease and/or
exercise any other rights and remedies Landlord would have under the terms of
this Lease in the case of a material default by Tenant under this Lease.

7.8          Effect Of Landlord’s Consent.   No subletting or assignment, even
with the consent of Landlord, shall relieve Tenant of its personal and primary
obligation to pay rent and to perform all of the other obligations to be
performed by Tenant hereunder.  Consent by Landlord to one or more assignments
of Tenant’s interest in this Lease or to one or more sublettings of the Leased
Premises shall not be deemed to be consent to any subsequent assignment or
subletting.  If Landlord shall have been ordered by a court of competent
jurisdiction to consent to a requested assignment or subletting, or such an
assignment or subletting shall have been ordered by a court of competent
jurisdiction over the objection of Landlord, such assignment or subletting shall
not be binding between the assignee (or sublessee) and Landlord until such time
as all conditions set forth in Paragraph 7.4 above have been fully satisfied (to
the extent not then satisfied) by the assignee or sublessee, including, without
limitation, the payment to Landlord of all agreed assignment considerations
and/or excess rentals then due Landlord.  

ARTICLE 8
LIMITATION ON LANDLORD’S LIABILITY AND INDEMNITY

8.1         Limitation On Landlord’s Liability And Release.  Landlord shall not
be liable to Tenant for, and Tenant hereby releases Landlord and its partners,
principals, members, officers, agents, employees, lenders, attorneys, and
consultants from any and all liability, whether in contract, tort or on any
other basis, for any injury to or any damage sustained by Tenant, Tenant’s
agents, employees, contractors or invites, any damage to Tenant’s property, or
any loss to Tenant’s business, loss of Tenant’s profits or other financial loss
of Tenant resulting from or attributable to the condition of, the management of,
the repair of maintenance of, the protection

24


--------------------------------------------------------------------------------




of, the supply of services or utilities to, the damage in or destruction of the
Leased Premises, the Building, the Property or the Outside Areas, including
without limitation (i) the failure, interruption, rationing or other curtailment
or cessation in the supply of electricity, water, gas or other utility service
to the Property, the Building or the Leased Premises; (ii) the vandalism or
forcible entry into the Building or the Leased Premises; (iii) the penetration
of water into or onto any portion of the Leased Premises; (iv) the failure to
provide security and/or adequate lighting in or about the Property, the Building
or the Leased Premises, (v) the existence of any design or construction defects
within the Property, the Building or the Leased Premises; (vi) the failure of
any mechanical systems to function properly (such as the HVAC systems); (vii)
the blockage of access to any portion of the Property, the Building or the
Leased Premises, except that Tenant does not so release Landlord from such
liability to the extent such damage was proximately caused by Landlord’s active
negligence, willful misconduct, or Landlord’s failure to perform an obligation
expressly undertaken pursuant to this Lease after a reasonable period of time
shall have elapsed following receipt of written notice from Tenant to perform
such obligation..  In this regard, Tenant acknowledges that it is fully apprised
of the provisions of law relating to releases, and particularly to those
provisions contained in Section 1542 of the California Civil Code which reads as
follows:

“A general release does not extend to claims which the Creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

Notwithstanding such statutory provision, and for the purpose of implementing a
full and complete release and discharge, Tenant hereby (i) waives the benefit of
such statutory provision and (ii) acknowledges that, subject to the exceptions
specifically set forth herein, the release and discharge set forth in this
paragraph is a full and complete settlement and release and discharge of all
claims and is intended to include in its effect, without limitation, all claims
which Tenant, as of the date hereof, does not know of or suspect to exist in its
favor.

8.2          Tenant’s Indemnification Of Landlord.  Tenant shall defend with
competent counsel satisfactory to Landlord any claims made or legal actions
filed or threatened against Landlord with respect to the violation of any law,
or the death, bodily injury, personal injury, property damage, or interference
with contractual or property rights suffered by any third party occurring within
the Leased Premises or resulting from Tenant’s use or occupancy of the Leased
Premises, the Building or the Outside Areas, or resulting from Tenant’s
activities in or about the Leased Premises, the Building or the Outside Areas or
the Property, and Tenant shall indemnify and hold Landlord, Landlord’s partners,
principals, members, employees, agents and contractors harmless from any loss
liability, penalties, or expense whatsoever (including any loss attributable to
vacant space which otherwise would have been leased, but for such activities)
resulting therefrom, except to the extent caused by the active negligence or
willful misconduct of Landlord or Landlord’s breach of this Lease.  This
indemnity agreement shall survive the expiration or sooner termination of this
Lease.

ARTICLE 9
INSURANCE

25


--------------------------------------------------------------------------------




9.1  Tenant’s Insurance.   Tenant shall maintain insurance complying with all of
the following:

a)  Tenant shall procure, pay for and keep in full force and effect, at all
times during the Lease Term, the following:

(i)            Commercial general liability insurance insuring Tenant against
liability for personal injury, bodily injury, death and damage to property
occurring within the Leased Premises, or resulting from Tenant’s use or
occupancy of the Leased Premises, the Building, the Outside Areas or the
Property, or resulting from Tenant’s activities in or about the Leased Premises
or the Property, with coverage in an amount equal to Tenant’s Required Liability
Coverage (as set forth in Article 1), which insurance shall contain “contractual
liability” and “property damage liability” endorsements insuring Tenant’s
performance of Tenant’s obligations to indemnify Landlord as contained in this
Lease.

(ii)           Fire and property damage insurance in “special form” coverage
insuring Tenant against loss from physical damage to Tenant’s personal property,
inventory, and trade fixtures within the Leased Premises with coverage for the
full actual replacement cost thereof;

(iii)          Business income/extra expense insurance sufficient to pay Base
Monthly Rent and Additional Rent for a period of not less than twelve (12)
months;

(iv)          Workers’ compensation insurance (statutory coverage) with
employer’s liability in amounts not less than $1,000,000 insurance sufficient to
comply with all laws; and

(v)           With respect to making of any alterations or modifications or the
construction of improvements or the like undertaken by Tenant, course of
construction, commercial general liability, automobile liability and workers’
compensation (to be carried by Tenant’s contractor), in an amount and with
coverage reasonably satisfactory to Landlord.

(b)  Each policy of liability insurance required to be carried by Tenant
pursuant to this paragraph or actually carried by Tenant with respect to the
Leased Premises or the Property: (i) shall, except with respect to insurance
required by subparagraph (a)(iv) or (v) above, name Landlord, and such others as
are designated by Landlord as additional insureds; (ii) as to the general
liability policy, shall be the primary insurance providing that the insurer
shall be liable for the full amount of the loss, up to and including the total
amount of liability set forth in the declaration of coverage, without the right
of contributions from or prior payment by any other insurance coverage of
Landlord; (iii) shall be in a form satisfactory to Landlord; (iv) shall be
carried with companies reasonably acceptable to Landlord with Best’s ratings of
at least A and XI; (v) shall provide that such policy shall not be subject to
cancellation or lapse except after at least thirty (30) days prior written
notice to Landlord, and (vi) shall contain a so-called “severability” or “cross
liability” endorsement.  Each policy of property insurance maintained by Tenant
with respect to the Lased Premises or the Property or any property therein (a)
shall provide that such policy shall not be subject to cancellations or lapse
except after at least thirty (30) days prior written notice to Landlord and (b)
shall contain a waiver and/or a permission to

26


--------------------------------------------------------------------------------




waive by the insurer of any right of subrogation against Landlord, its partners,
principals, members, officers and employees, which might arise by reason of any
payment under such policy or by reason of any act or omission of Landlord, its
partners, principals, members, officers, employees, agents and contractors.

(c)  Prior to the time Tenant or any of its contractors enters the Leased
Premises under this Lease, Tenant shall deliver to Landlord, with respect to
each policy of insurance required to be carried by Tenant pursuant to this
Article, a copy of such policy (appropriately authenticated by the insurer as
having been issued, premium paid) or a certificate of the insurer certifying in
form satisfactory to Landlord that a policy has been issued, premium paid,
providing the coverage required by this Paragraph and containing the provisions
specified herein.  With respect to each renewal or replacement of any such
insurance, the requirements of this Paragraph must be compiled with not less
than thirty (30) days prior to the expiration or cancellation of the policies
being renewed or replaced.  Landlord may, at any time and from time to time,
inspect and/or copy any and all insurance policies required to be carried by
Tenant pursuant to the Article.  If Landlord’s Lender, insurance broker, advisor
or counsel reasonably determines at any time that the amount of coverage set
forth in Paragraph 9.1(a) for any policy of insurance Tenant is required to
carry pursuant to this Article is not adequate, then Tenant shall increase the
amount of coverage for such insurance to such greater amount as Landlord’s
Lender, insurance broker, advisor or counsel reasonably deems adequate, provided
such amount shall not exceed coverage amounts typically carried by similar
tenants occupying similar types of properties in the vicinity of the Leased
Premises.

9.2 Landlord’s Insurance.   With respect to insurance maintained by Landlord:

(a)  Landlord shall maintain, as the minimum coverage required of it by this
Lease, fire and property damage insurance in so-called special form coverage
insuring Landlord (and such others as Landlord may designate) against loss from
physical damage to the Building with coverage of not less than one hundred
percent (100%) of the full actual replacement cost thereof and against loss of
rents for a period of not less than six months.  Such fire and property damage
insurance, at Landlord’s election but without any requirements on Landlord’s
behalf to do so, (i) may be written in so-called “all risk” form, excluding only
those perils commonly excluded from such coverage by Landlord’s then property
damage insurer; (ii) may provide coverage for physical damage to the
improvements so insured for up to the entire full actual replacement cost
thereof; (iii) may be endorsed to cover loss or damage caused by any additional
perils against which Landlord may elect to insure, including earthquake and/or
flood; and/or (iv) may provide coverage for loss of rents for a period of up to
twelve months.  Landlord shall not be required to cause such insurance to cover
any of Tenant’s personal property, inventory, and trade fixtures.  Landlord
shall use commercially reasonable efforts to obtain such insurance at
competitive rates.

(b)  Landlord shall maintain commercial general liability insurance insuring
Landlord (and such other as are designated by Landlord) against liability for
personal injury, bodily injury, death, and damage to property occurring in, on
or about, or resulting from the use or occupancy of the Property, or any portion
thereof, with combined single limit coverage of at least Ten Million Dollars
($10,000,000).  Landlord may carry such greater coverage as Landlord or Landlord
‘s Lender, insurance broker, advisor or counsel may from time to time determine
is reasonably necessary for the adequate protection of Landlord and the
Property.

27


--------------------------------------------------------------------------------




(c) Landlord may maintain any other insurance which in the opinion of its
insurance broker, advisor or legal counsel is prudent to carry, given the
circumstances, provided such insurance is commonly carried by owners of property
similarly situated and operating under similar circumstances.

9.3  Mutual Waiver of Subrogation.  Notwithstanding anything to the contrary in
this Lease, Landlord hereby releases Tenant, and Tenant hereby releases Landlord
and their respective partners, principals, members, officers, agents,
subtenants, employees and servants, from any and all liability for loss, damage
or injury to the property of the other in or about the Leased Premises or in the
Property which is caused by or results from a peril or event or happening which
is covered by property insurance required to be carried hereunder or actually
carried and in force at the time of the loss by the party sustaining such loss.


ARTICLE 10
DAMAGE TO LEASED PREMISES

10.1                        Landlord’s Duty To Restore.  If the Leased Premises,
the Building or the Outside Area are damaged by any peril after the Effective
Date of this Lease, Landlord shall restore the same, as and when required by
this paragraph unless this Lease is terminated pursuant to Paragraph 10.3 or by
Tenant pursuant to Paragraph 10.4.  If this Lease is not so terminated, then
upon the issuance of all necessary governmental permits, Landlord shall commence
and diligently prosecute to completion the restoration of the Leased Premises,
the Building or the Outside Area, as the case may be, to the extent then allowed
by law, to substantially the same condition in which it existed prior to such
casualty.  Landlord shall have no obligation to restore any of Tenant’s personal
property, inventory or trade fixtures.  Upon completion of the restoration by
Landlord, Tenant shall forthwith replace or fully repair all of Tenant’s
personal property, inventory, trade fixtures to like or similar conditions as
existed at the time immediately prior to such damage or destruction.

10.2  Insurance Proceeds.  All insurance proceeds available from the fire and
property damage insurance carried by Landlord shall be paid to and become the
property of Landlord.

10.3  Landlord’s Right to Terminate.    Landlord shall have the option to
terminate this Lease in the event of any of the following occurs, which option
may be exercised only by delivery to Tenant of a written notice of election to
terminate within thirty (30) days after the date of such damage or destruction:

(a)  The Building is damaged by any peril covered by valid and collectible
insurance actually carried by Landlord in full force at the time of such damage
or destruction (an “insured peril”) to such an extent that the estimated cost to
restore the building exceeds the lesser of (i) the insurance proceeds available
from insurance actually carried (or required to be carried hereunder) by
Landlord plus the amount of any deductible payable thereunder, or (ii) fifty
percent of the then actual replacement cost thereof;

28


--------------------------------------------------------------------------------




(b)  The Building is damaged by an uninsured peril, which (i) damage would cost
more than ten percent (10%) of replacement cost of the Building to restore and
(ii) peril Landlord was not required to insure against pursuant to the
provisions of Article 9 of this Lease.

(c)  The Building is damaged by any peril and, because of the laws then in
force, the Building (i) cannot be restored at reasonable cost or (ii) if
restored, cannot be used for the same use being made thereof before such damage.

10.4  Tenant’s Right to Terminate.  If the Leased Premises, the Building or the
Outside Area are damaged by any period and Landlord does not elect to terminate
this Lease or is not entitled to terminate this Lease pursuant to this Article,
then as soon as reasonably practicable, Landlord shall furnish Tenant with the
written opinion of Landlord’s architect or construction consultant as to when
the restoration work required of Landlord may be complete.  Tenant shall have
the option to terminate this Lease in the event any of the following occurs,
which option may be exercised only by delivery to Landlord of a written notice
of election to terminate within ten (10) business days after Tenant receives
from Landlord the estimate of the time needed to complete such restoration:

(a)  If the time estimated to substantially complete the restoration exceeds
four (4) months from and after the date of such damage; or

(b) If the damage occurred within twelve months of the last day of the Lease
Term and time estimated to substantially complete the restoration exceeds ninety
days from and after the date of such damage.

10.5  Tenant’s Waiver.  Landlord and Tenant agree that the provisions of
Paragraph 10.4 above, captioned “Tenant’s Right To Terminate”, are intended to
supersede and replaced the provisions contained in California Civil Code,
Section 1932, Subdivision 2, and California Civil Code, Section 1934, and
accordingly, Tenant hereby waives the provisions of such Civil Code Sections and
the provisions of any successor Civil Code Sections or similar laws hereinafter
enacted.

10.6  Abatement Of Rent.  In the event of damage to the Leased Premises that
does not result in the termination of this Lease, the base Monthly Rent (and any
Additional Rent) shall be temporarily abated during the period of restoration in
proportion in the degree to which Tenant’s use of the Leased Premises is
impaired by such damage.


ARTICLE 11
CONDEMNATION

11.1  Tenant’s Right To Terminate.  Except as otherwise provided in Paragraph
11.4 below regarding temporary takings, Tenant shall have the option to
terminate this Lease if, as a result of any taking, (i) all of the Leased
Premises is taken, or (ii) twenty-five percent (25%) or more of the Leased
Premises is taken and the part of the Leased Premises that remains cannot,
within a reasonable period of time, be made reasonably suitable for the
continued operation of Tenant’s business.  Tenant must exercise such option
within a reasonable period of time, to be effective on the later to occur of (i)
the date possession of that portion of the Leased Premises that is

29


--------------------------------------------------------------------------------




condemned is taken by the condemning authority or (ii) the date Tenant vacated
the Leased Premises.

11.2  Landlord’s Right To Terminate.    Except as otherwise provided in
Paragraph 11.4 below regarding temporary takings, Landlord shall have the option
to terminate this Lease if, as a result of any taking, (i) all of the Leased
Premises is taken, or (ii) twenty-five percent (25%) or more of the Leased
Premises is taken and the part of the Leased Premises that remains cannot,
within a reasonable period of time, be and reasonably suitable for the continued
operation of Tenant’s business, or (iii) because of the laws then in force, the
Leased Premises may not be used for the same use being made before such taking,
whether or not restored as required by Paragraph 11.3 below.  Any such option to
terminate by Landlord must be exercised within a reasonable period of time, to
be effective as of the date possession is taken by the condemnor.

11.3  Restoration.  If any part of the Leased Premises or the Building is taken
and this Lease is not terminated, then Landlord shall, to the extent not
prohibited by laws then in force, repair any damage occasioned thereby to the
remainder thereof to a condition reasonably suitable for Tenant’s continued
operations and otherwise, to the extent practicable, in the manner and to the
extent provided in Paragraph 10.1.

11.4 Temporary Taking.  If a portion of the Leased Premises is temporarily taken
for a period of four (4) months or less and such period does not extend beyond
the Lease Expiration Date, this Lease shall remain in effect.  If any portion of
the Leased Premises is temporarily taken for a period which exceeds four (4)
months or which extends beyond the Lease Expiration Date, then the rights of the
Landlord and Tenant shall be determined in accordance with Paragraphs 11.1 and
11.2.

11.5        Division Of Condemnation Award.  Any award made for any taking of
the Property, the Building, or the Leased Premises, or any portion thereof,
shall belong to and be paid to Landlord, and Tenant hereby assigns to Landlord
all of its right, title and interest in any such award; provided, however, that
Tenant shall be entitled to receive any portion of the award that is made
specifically (i) for the taking of personal property, inventory or trade
fixtures belonging to Tenant, (ii) for the interruption of Tenant’s business or
its moving costs, or (iii) for the value of any leasehold improvements installed
and paid for by Tenant.  The rights of Landlord and Tenant regarding any
condemnation shall be determined as provided in this Article, and each party
hereby waives the provisions of Section 1265.130 of the California Code of Civil
Procedure, and the provisions of any similar law hereinafter enacted, allowing
either party to petition the Supreme Court to terminate this Lease and/or
otherwise allocate condemnation awards between Landlord and Tenant in the vent
of a taking of the Leased Premises.

11.6        Abatement Of Rent.  In the event of a taking of the Leased Premises
which does not result in a termination of this Lease (other than a temporary
taking), then, as of the date possession is taken by the condemning authority,
the Base Monthly Rent shall be reduced in the same proportion that the area of
that part of the Leased Premises so taken (less any addition to the area of the
Leased Premises by reason of any reconstruction) bears to the area of the Leased
Premises immediately prior to such taking.

30


--------------------------------------------------------------------------------


11.7        Taking Defined.  The term “taking” or “taken” as used in this
Article 11 shall mean any transfer or conveyance of all or any portion of the
Property to a public or quasi-public agency or other entity having the power of
eminent domain pursuant to or as a result of the exercise of such power by any
such agency, including any inverse condemnation and/or any sale or transfer by
Landlord of all or any portion of the Property to such an agency under threat of
condemnation or the exercise of such power.

ARTICLE 12
DEFAULT AND REMEDIES

12.1  Events Of Tenant’s Default.  Tenant shall be in default of its obligations
under this Lease if any of the following events occur:

(a)  Tenant shall have failed to pay Base Monthly Rent or any Additional Rent
within three (3) calendar  days after delivery of written notice from Landlord
to Tenant specifying such failure; or

(b)  Tenant shall have done or permitted to be done any act, use or thing in its
use, occupancy or possession of the Leased Premises or the Building or the
Outside Areas which is prohibited by the terms of this Lease which continues
more than three (3) calendar days after delivery of written notice from Landlord
to Tenant specifying such violation; or

(c)  Tenant shall have failed to perform any term, covenant or condition of this
Lease (except those requiring the payment of Base Monthly Rent or Additional
Rent, which failures shall be governed by subparagraph (a) above) within the
shorter of (i) any specific time period expressly provided under this Lease for
the performance of such term, covenant or condition, or (ii) thirty (30) days
after delivery of written notice from Landlord to Tenant specifying the nature
of such failure and requesting Tenant to perform same; or

(d)  Tenant shall have sublet the Leased Premises or assigned or encumbered its
interest in this Lease in violation of the provisions contained in Article 7,
whether voluntarily or by operation of law; or

(e)  Tenant shall have abandoned the Leased Premises; or

(f)  Tenant or any Guarantor of this Lease shall have permitted or suffered the
sequestration of attachment of, or execution on, or the appointment of a
custodian or receiver with respect to, all or any substantial part of the
property or assets of Tenant (or such Guarantor) or any property or asset
essential to the conduct of Tenant’s (or such Guarantor) or any property or
asset essential to the conduct of Tenant’s (or such Guarantor’s) business, and
Tenant (or such Guarantor) shall have failed to obtain a return or release of
the same within thirty (30) days thereafter, or prior to sale pursuant to such
sequestration, attachment or levy, whichever is earlier; or

(g)  Tenant or any Guarantor of this Lease shall have made a general assignment
of all or a substantial part of its assets for the benefit of its creditors; or

31


--------------------------------------------------------------------------------




(h)  Tenant or any Guarantor of this Lease shall have allowed (or sought) to
have entered against it a decree or order which: (i) grants or constitutes an
order for relief, appointment of a trustee, or condemnation or a reorganization
plan under the bankruptcy laws of the United States; (ii) approves as properly
filed a petition seeking liquidation or reorganization under the bankruptcy laws
or any other debtor’s relief law or similar statute of the United States or any
state thereof; or (iii) otherwise directs the winding up or liquidation of
Tenant; provided, however, if any decree or order was entered without Tenant’s
consent or over Tenant’s objection, Landlord may not terminate this Lease
pursuant to this Subparagraph if such decree or order is rescinded or reversed
within thirty (30) days after its original entry; or

(h)  Tenant or any Guarantor of this Lease shall have availed itself of the
protection of any debtor’s relief law, moratorium law or other similar law which
does not require the prior entry of a decree or order.

12.2 Landlord’s Remedies.   In the event of any default by Tenant, and without
limiting Landlord’s right to indemnification as provided in Article 8.2,
Landlord shall have the following remedies, in addition to all other rights and
remedies provided by law or otherwise provided in this Lease, to which Landlord
may resort cumulatively, or in the alternative:

(a) Landlord may, at Landlord’s election, keep this Lease in effect and enforce,
by an action at law or in equity, all of its rights and remedies under this
Lease including, without limitation, (i) the right to recover the rent and other
sums as they become due by appropriate legal action, (ii) the right to make
payments required by Tenant, or perform Tenant’s obligations and be reimbursed
by Tenant for the cost thereof with interest at the then maximum rate of
interest not prohibited by law from the date the sum is paid by Landlord until
Landlord is reimbursed by Tenant, and (iii) the remedies of injunctive relief
and specific performance to prevent Tenant from violating the terms of this
Lease and/or to compel Tenant to perform its obligations under this Lease, as
the case may be.

(b) Landlord may, at Landlord’s election, terminate this Lease by giving Tenant
written notice of termination, in which event this Lease shall terminate on the
date set forth for termination in such notice, in which event, Tenant shall
immediately surrender the Leased Premises to Landlord, and if Tenant fails to do
so, Landlord may, without prejudice to any other remedy which it may have for
possession or arrearages in rent, enter upon and take possession of the Leased
Premises and expel or remove Tenant and any other person who may be occupying
the Leased Premises or any part thereof, without being liable for prosecution or
any claim or any claim or damages therefore.  Any termination under this
subparagraph shall not relieve Tenant from its obligation to pay to Landlord all
Base Monthly Rent and Additional Rent then or thereafter due, or any other sums
due or thereafter accruing to Landlord, or from any claim against Tenant for
damages previously accrued or then or thereafter accruing.  In no event shall
any one or more of the following actions by Landlord, in the absence of a
written election by Landlord to terminate this Lease constitute a termination of
this Lease:

(i)                                     Appointment of a receiver or keeper in
order to protect Landlord’s interest hereunder;

32


--------------------------------------------------------------------------------




(ii)                                  Consent to any subletting of the Leased
Premises or assignment of this Lease by Tenant, whether pursuant to the
provisions hereof or otherwise; or

(iii)                               Any action take by Landlord or its partners,
principals, members, officers, agents, employees, or servants which is intended
to mitigate the adverse effects of any breach of this Lease by Tenant,
including, without limitation, any action taken to maintain any preserve the
Leased Premises on any action taken to relet the Leased Premises or any portion
thereof for the account at Tenant’ and in the name of Tenant.

(c) In the event Tenant breaches this Lease and abandons the Leased Premises,
Landlord may terminate this Lease, but this Lease shall not terminate unless
Landlord given Tenant written notice of termination.  If Landlord does not
terminate this Lease by giving written notice of termination, Landlord may
enforce all its rights and remedies under this Lease, including the right and
remedies provided by California Civil Code Section 1951.4 (“lessor may continue
lease in effect after lessee’s breach and abandonment and recover rent as it
becomes due, if lessee has right to sublet or assign, subject only to reasonable
limitation”), as in effect on the Effective Date of this Lease.

(d)  In the event Landlord terminates this Lease, Landlord shall be entitled, at
Landlord’s election to the rights and remedies provided in California Civil Code
Section 1951.2, as in effect on the Effective Date of this Lease.  For purposes
of computing damages pursuant to Section 1951.2, an interest rate equal to the
maximum rate of interest then not prohibited by law shall be used where
permitted.  Such damages shall include, without limited:

(i)  The worth at the time of the award of the unpaid rent that had been earned
at the time of termination;

(ii)  The worth at the time of award of the amount by which the unpaid rent for
the balance of the term after the time of award exceeds the amount of such
rental loss that Tenant proves could be reasonably avoided, computed by
discounting such amount at the discount rate of the Federal Reserve Bank of San
Francisco, at the time of award plus one percent; and

(iii)  Any other amount necessary to compensate Landlord for all detriment
proximately caused by Tenant’s failure to perform Tenant’s obligations under
this Lease, or which in the ordinary course of  things would be likely to result
therefrom, including without limitation, the following: (i) expenses for
cleaning, repairing or restoring the Leased Premises, (ii) expenses for
altering, remodeling or otherwise improving the Leased Premises for the purpose
of reletting, including removal of existing leasehold improvements and/or
installation of additional leasehold improvements (regardless of how the same is
funded, including reduction of rent, a direct payment or allowance to a new
tenant or otherwise), (iii) brokers fees allocable to the remainder of the term
of this Leased Premises, (iv) operating expenses allocable to the remainder of
the term such as taxes, insurance, premiums, utility charges and security
precautions, (v) expenses incurred in removing, disposing of and/or storing any

33


--------------------------------------------------------------------------------




of Tenant’s personal property, inventory or trade fixtures remaining therein;
(vi) reasonable attorney’s fees, expert witness fees, court costs and other
reasonable expenses incurred by Landlord (but no limited to taxable costs) in
retaking possession of the Leased Premises, establishing damages hereunder, and
releasing the Leased Premises; and (vii) any other expenses, costs or damages
otherwise incurred or suffered as a result of Tenant’s default.

12.3 Landlord’s Default And Tenant’s Remedies.  In the event Landlord fails to
perform its obligations under this Lease, Landlord shall nevertheless not be in
default under the terms of this Lease until such time as Tenant shall have first
given Landlord written notice specifying the nature of such failure to perform
its obligations, and then only after Landlord shall have had thirty (30) days
following its receipt of such notice within which to perform such obligations;
provided that, if longer than thirty (30) days is reasonably required in order
to perform such obligations, Landlord shall have such longer period.  In the
event of Landlord’s default as above set forth, then, and only then, Tenant may
then proceed in equity or at law to compel Landlord to perform its obligations
and/or to recover damages proximately caused by such failure to perform (except
as and to the extent Tenant has waived its right to damages as provided in this
Lease).

12.4 Limitation Of Tenant’s Recourse.  Tenant’s sole recourse against Landlord
shall be to the amount of Landlord’s interest in the Building and the Outside
Areas.  If Landlord is a corporation, trust, partnership, joint venture, limited
liability company, unincorporated association, or other form of business entity,
Tenant agrees that (i) the obligations of Landlord under this Lease shall not
constitute personal obligations of the officers, directors, trustees, partners,
joint venturers, members, owners, stockholders, or other principals of such
business entity, and (ii) Tenant shall have recourse only to the amount of the
interest of such corporation, trust, partnership, joint venture, limited
liability company, unincorporated association, or other form of business entity
in the Building and the Outside Areas for the satisfaction of such obligations
and not against the assets of such officers, directors, trustees, partners,
joint venturers, members, owners, stockholders or principals.  Additionally, if
Landlord is a partnership or limited liability company, then Tenant covenants
and agrees:

a)               No partner or member of Landlord shall be sued or named as a
party in any suit or action brought by Tenant with respect to any alleged breach
of this Lease (except to the extent necessary to secure jurisdiction over the
partnership and then only for that sole purpose);

b)               No service of process shall be made against any partner or
member of Landlord except for the sole purpose of securing jurisdiction over the
partnership; and

c)               No writ of execution will ever be levied against the assets of
any partner or member of Landlord other than to the extent of his or her
interest in the assets of the partnership or limited liability company
constituting Landlord.

Tenant further agrees that each of the foregoing covenants and agreements shall
be enforceable by Landlord and by any partner of member of Landlord and shall be
applicable to any actual or alleged misrepresentation or nondisclosure made
regarding this Lease or the Leased Premises or

34


--------------------------------------------------------------------------------




any actual or alleged failure, default or breach of any covenant or agreement
either expressly or implicitly contained in this Lease or imposed by statute or
at common law.

12.5  Tenant’s Waiver.  Landlord and Tenant agree that the provisions of
Paragraph 12.3 above are intended to supersede and replace the provisions of
California Civil Code Sections 1932 (1), 1941 and 1942, and accordingly, Tenant
hereby waives the provisions of California Civil Code Sections 1932(1), 1941 and
1942 and/or any similar or successor law regarding Tenant’s right to terminate
this Lease or to make repairs and deduct the expenses of such repairs from the
Rent due under this Lease.

ARTICLE 13
GENERAL PROVISIONS

13.1  Taxes On Tenant’s Property.  Tenant shall pay before delinquency any and
all taxes, assessments, license fees, use fees, permit fees and public charges
of whatever nature or description levied, assessed or imposed against this
Lease, Tenant’s ownership of property, improvements made by Tenant to the Leased
Premises or the Outside Areas, improvements made by Landlord for Tenant’s use
within the Leased Premises or the Outside Areas, Tenant’s use (or estimated use)
of public facilities or services or Tenant’s consumption (or estimated
consumption) of public utilities, energy, water or other resources
(collectively, “Tenant’s Interest”).  Upon demand by Landlord, Tenant shall
furnish Landlord with satisfactory evidence of these payments.  If any such
taxes, assessments, fees or public charges are levied against Landlord,
Landlord’s property, the Building or the Property, or if the assessed value of
the Building or the Property is increased by the inclusion therein of a value
placed upon Tenant’s Interest, regardless of the validity thereof, Landlord
shall have the right to require Tenant to pay such taxes, and if not paid and
satisfactory evidence of payment delivered to Landlord at least ten days prior
to delinquency, then Landlord shall have the right to pay such taxes on Tenant’s
behalf and to invoice Tenant for the same.  Tenant shall, within the earlier to
occur of (a) thirty (30) days of the date it receives an invoice from Landlord
setting forth the amount of such taxes, assessments, fees, or public charge so
levied, or (b) the due date of such invoice, pay to Landlord, as Additional
assessments, fees, or public charge so levied, or (b) the due date of such
invoice, pay to Landlord, as Additional Rent the amount set forth in such
invoice.  Failure by Tenant to pay the amount so invoiced within such time
period shall be conclusively deemed a default by Tenant under this Lease. 
Tenant shall have the right to bring suit in any court of competent jurisdiction
to recover from the taxing authority the amount of any such taxes, assessments,
fees or public charges so paid.

13.2  Holding Over.   This Lease shall terminate without further notice on the
Lease Expiration Date (as set forth in Article 1).  Any holding over by Tenant
after expiration of the Lease Term shall neither constitute a renewal nor
extension of this Lease nor give Tenant any rights in or to the Leased Premises
except as expressly provided in this Paragraph.  Any such holding over to which
Landlord has consented shall be construed to be a tenancy from month to month,
on the same terms and conditions herein specified insofar as applicable, except
that the Base Monthly Rent shall be increased to an amount equal to one hundred
fifty percent (150%) of the base

35


--------------------------------------------------------------------------------




Monthly Rent payable during the last full month immediately preceding such
holding over.  Tenant acknowledges that if Tenant holds over without Landlord’s
consent, such holding over may compromise or otherwise affect Landlord’s ability
to enter into new leases with prospective tenants regarding the Leased
Premises.  Therefore, if Tenant fails to surrender the Leased Premises upon the
expiration or termination of this Lease, in addition to any other liabilities to
Landlord accruing therefrom, Tenant shall protect, defend, indemnify and hold
Landlord harmless from and against all claims resulting from such failure,
including, without limiting the foregoing, any claims made by any succeeding
tenant founded upon such failure to surrender, and any losses suffered by
Landlord, including lost profits, resulting from such failure to surrender.

13.3 Subordination To Mortgages.  This Lease is subject to and subordinate to
all ground leases, mortgages and deeds of trust which affect the Building or the
Property and which are now or hereafter placed thereon, and to all renewals,
modifications, consolidations, replacements and extensions thereof, without the
necessity of the execution and delivery of any further instruments on the part
of tenant to effectuate such subordination.  However, if the lessor under any
such ground lease or any lender holding any such mortgage or deed of trust shall
advise Landlord that it desires or requires this Lease to be made prior and
superior thereto, then, this Lease shall be deemed superior to the lien of any
such mortgage or deed of trust, and upon written request of Landlord to Tenant,
Tenant shall promptly execute, acknowledge and deliver any and all customary or
reasonable documents or instruments which Landlord and such lessor or lender
deems necessary or desirable to make this Lease prior thereto.  Tenant hereby
acknowledges that Landlord holds a leasehold estate of the Property.  Tenant
hereby agrees to execute and deliver to Landlord and/or Landlord’s mortgagee or
beneficiary named in said mortgage or deed of trust, within ten (10) days after
Landlord’s request, a subordination and attornment agreement in such form as is
requested by any existing or future mortgagee or beneficiary of Landlord, and
any other evidence of attornment as Landlord’s lender may from time to time
request.  If Landlord assigns the Lease as security for a loan, Tenant agrees to
execute such documents as are reasonably requested by the lender and to provide
reasonable provisions in the Lease protecting such lender’s security interest
which are customarily required by institutional lenders making loans secured by
a deed of trust.

Notwithstanding the foregoing (a) prior to February 1, 2007, Landlord shall use
commercially reasonable efforts to obtain from any lenders or ground lessors of
this Leased Premises a written agreement in form reasonably satisfactory to
Tenant providing for recognition of Tenant’s interests under this Lease in the
event of a foreclosure of the lender’s security interest or termination of the
ground lease (an “SNDA”) and (b) the subordination of this Lease to a future
ground lease or instrument of security shall be conditioned upon Tenant’s
receipt from any such ground lessors or lenders such a recognition agreement. 
In the event Landlord is unsuccessful in obtaining such an SNDA from each of
Landlord’s lender and Landlord’s ground lessor by February 1, 2007, Tenant shall
have the right to terminate this Lease on the following terms and conditions: 
(i) Tenant must provide Landlord written notice of the exercise of Tenant’s
right to terminate no later than March 1, 2007, time being strictly of the
essence, and (ii) the Lease shall terminate on the termination date specified in
Tenant’s notice, which termination date shall be no earlier than 90 days after
Tenant’s notice is deemed given to Landlord.  Failure of Tenant to provide
written notice of the exercise of the right to terminate by March 1, 2007 shall
be deemed a waiver by Tenant of its right to terminate, and thereafter, this

36


--------------------------------------------------------------------------------




Lease shall continue in full force and effect and Tenant’s right to terminate
hereunder and Landlord’s obligation to obtain such SNDAs shall each thereafter
be void and of no further force or effect.

13.4 Tenant’s Attornment Upon Foreclosure.  Tenant shall, upon request, attorn
(i) to any purchaser of the Ground Lease, Building or Property at any
foreclosure sale or private sale conducted pursuant to any security instruments
encumbering the Building or the Property, (ii) to any grantee or transferee
designated in any deed given in lieu of foreclosure of any security interest
encumbering the Building or the Property, or (iii) to the lessor under an
underlying ground lease of the land underlying the Building or the Property,
should such ground lease be terminated; provided that such purchaser, grantee or
lessor recognizes Tenant’s rights under this Lease.

13.5 Mortgagee Protection.  In the event of any default on the part of Landlord,
Tenant will give notice by certified mail to any Lender or lessor under any
underlying ground lease who shall have requested, in writing, to Tenant that it
be provided with such notice, and Tenant shall offer such Lender or lessor a
reasonable opportunity to cure the default, including time to obtain possession
of the Leased Premises if reasonably necessary to effect a cure.

13.6  Estoppel Certificate.   Tenant will, following any request by Landlord,
promptly execute and deliver to Landlord an estoppel certificate substantially
in the form attached as Exhibit B, (i) certifying that this Lease is unmodified
and in full force and effect, or, if modified, stating the nature of such
modifications and certifying that this Lease, as so modified, is in full force
and effect, (ii) stating the date to which the rent and other charges are paid
in advance, if any, (iii) acknowledging that there are not, to Tenant’s
knowledge, any uncured defaults on the part of Landlord hereunder, or specifying
such defaults if any are claimed, and (iv) certifying such other information
about this Lease as may be reasonably requested by Landlord, its Lender or
prospective lenders, investors or purchasers of the Building or the Property. 
Tenant’s failure to execute and deliver such estoppel certificate within ten
days after Landlord’s request therefore shall be a material default by Tenant
under this Lease if Tenant fails to execute and deliver such certificate within
three (3) business days of Landlord’s written notice of such failure, and
Landlord shall have all of the rights and remedies available to Landlord as
Landlord would otherwise have in the case of any other material default by
Tenant, including the right to terminate this Lease and sue for damages
proximately caused thereby, it being agreed and understood by Tenant that
Tenant’s failure to so deliver such estoppel certificate in a timely manner
could result in Landlord being unable to perform committed obligations to other
third parties which were made by Landlord in reliance upon this covenant of
Tenant.  Landlord and Tenant intend that any statement delivered pursuant to
this paragraph may be relied upon by any Lender or purchaser or prospective
Lender or purchaser of the Building, the Property, or any interest in them.

13.7  Tenant’s Financial Information.  Tenant shall, within ten business days
after Landlord’s request therefore, deliver to Landlord a copy of Tenant’s (and
any guarantor’s) current financial statements (including a balance sheet, income
statement and statement of cash flow, all prepared in accordance with generally
accepted accounting principles) and any such other information reasonably
requested by Landlord regarding Tenant’s financial condition.  Landlord shall be
entitled to disclose such financial statements or other information to its
Lender, to any present or

37


--------------------------------------------------------------------------------




prospective principal of or investor in Landlord, or to any prospective Lender
or purchaser of the Building, the Property, or any portion thereof or interest
therein.  Any such financial statement or other information which is marked
“confidential” or “company secrets” (or is otherwise similarly marked by Tenant)
shall be confidential and shall not be disclosed by Landlord to any third party
except as specifically provided in this paragraph, unless the same becomes a
part of the public domain without the fault of Landlord.

13.8  Transfer By Landlord.  Landlord and its successors in interest shall have
the right to transfer their interest in the Building, the Property, or any
portion thereof at any time and to any person or entity.  In the event of any
such transfer, the Landlord originally named herein (and in the case of any
subsequent transfer, the transferor), from the date of such transfer, shall be
automatically relieved, without any further act by any person or entity, of all
liability for the performance of the obligations of the Landlord hereunder which
have accrued before the date of transfer if its transferee agrees to assume and
perform all such prior obligations of the Landlord hereunder.  Tenant shall
attorn to any such transferee.  After the date of any such transfer, the term
“Landlord” as used herein shall mean the transferee of such interest in the
Building or the Property.

13.9  Force Majeure.  The obligations of each of the parties under this Lease
(other than the obligations to pay money) shall be temporarily excused if such
party is prevented or delayed in performing such obligations by reason of any
strikes, lockouts or labor disputes; government restrictions, regulations,
controls, action or inaction; civil commotion; or extraordinary weather, fire or
other act of God.

13.10  Notices.  Any notice required or permitted to be given under this Lease
shall be in writing and (i) personally delivered, (ii) sent by United States
mail, registered or certified mail, postage prepaid, return receipt requested,
or (iii) sent by Federal Express or similar nationally recognized overnight
courier service, and in all cases addressed as follows, and such notice shall be
deemed to have been given upon the date of actual receipt of delivery (or
refusal to accept delivery) at the address specified below (or such other
addresses as may be specified by notice in the foregoing manner) as indicated on
the return receipt or air bill:

 

If to Landlord:

Castro Mountain View, LLC, et al.

 

 

c/o West Valley Properties, Inc.

 

 

280 Second Street, Suite 230

 

 

Los Altos, California 94022

 

 

Attn: Vice President, Asset Management

 

 

Phone: 650 559 8484

 

 

Fax: 650 559 8485

 

 

 

 

With a copy to:

Lisa Barton-Olt, Esq.

 

 

Sr. Vice President and General Counsel

 

 

West Valley Properties, Inc.

 

 

280 Second Street, Suite 230

 

 

Los Altos, California 94022

 

 

 

 

If to Tenant:

VIVUS, INC.

38


--------------------------------------------------------------------------------




 

 

1172 Castro Street

 

 

Mountain View, Ca. 94040

 

 

Attn: Chief Financial Officer

 

Any delivery given in accordance with the foregoing shall be deemed received
upon actual receipt or refusal to accept delivery.

13.11  Attorneys’ Fees.  In the event any party shall bring any action,
arbitration proceeding or legal proceeding alleging a breach of any provision of
this Lease, to recover rent, to terminate this Lease, or to enforce, protect,
determine or establish any term or covenant of this Lease or rights or duties
hereunder of either party, the prevailing party shall be entitled to recover
from the non-prevailing party as a part of such action or proceeding, or in a
separate action for that purpose brought within one year from the determination
of such proceeding, reasonable attorneys’ fees, expert witness fees, court costs
and other reasonable expenses incurred by the prevailing party.

13.12  Definitions.  Any term that is given a special meaning by any provision
in this Lease shall, unless otherwise specifically stated, have such meaning
wherever used in this Lease or in any Addenda or amendment hereto.  In addition
to the terms defined in Article 1, the following terms shall have the following
meanings:

(a)  Real Property Taxes.  The term “Real Property Tax” or “Real Property Taxes”
shall each mean Tenant’s Expense Share of (i) all taxes, assessments, levies and
other charges of any kind or nature whatsoever, general or special assessments
for public improvements and any increases resulting from reassessments caused by
any change in ownership or new construction, now or hereafter imposed by any
governmental or quasi-governmental authority or special district having the
direct or indirect power to tax or levy assessments, which are levied or
assessed for whatever reason against the Property or any portion thereof, or
Landlord’s interest herein, or Landlord’s business or owning, leasing or
managing the Property or the gross receipts, income or rentals from the
Property, (ii) all charges, levies or fees imposed by any governmental authority
against Landlord by reason of or based upon the use of or number of parking
spaces within the Property, the amount of public services or public utilities
used or consumed (e.g. water, gas, electricity, sewage or waste water disposal)
at the Property, the number of persons employed by tenants of the Property, the
size (whether measured in area, volume, number of tenants or whatever) or the
value of the Property, on the type or use or uses conducted within the Property,
and all costs and fees (including attorneys’ fees) reasonably incurred by
Landlord in contesting any Real Property Tax and in negotiating with public
authorities as to any Real Property Tax.  If, at any time during the Lease Term,
the taxation or assessment of the Property prevailing as of the Effective Date
of this Lease shall be altered so that in lieu of or in addition or any of the
Real Property Tax described above there shall be levied, awarded or imposed
(whether by reason of a change in the method of taxation or assessment, creation
of a new tax or charge,; or any other cause) an alternate, substitute, or
additional use or charge (i) on the value, size, use or occupancy of the
Property or Landlord’s interest therein or (ii) on or measured by the gross
receipts, income or rentals from the Property, or on Landlord’s business of
owning, leasing or managing the Property or (iii) computed in any manner with
respect to the operation of the Property, then any such tax or charge, however
designated, shall be included within the meaning

39


--------------------------------------------------------------------------------




of the terms “Real Property Tax” or “Real Property Taxes” for purposes of this
Lease.  If any Real Property Tax is partly based upon property or rents
unrelated to the Property, then only that part of such Real Property Tax that is
fairly allocable to the Property shall be included within the meaning of the
terms “Real Property Tax” or “Real Property Taxes.”  Notwithstanding the
foregoing, the terms “Real Property Tax” or “Real Property Taxes” shall not
include estate, inheritance, transfer, gift or franchise taxes of Landlord or
the federal or state income tax imposed on Landlord’s income from all sources or
any assessment expense in excess of the installments as  billed on the property
tax bill for the Property.

(b)  Landlord’s Insurance Costs.  The term “Landlord’s Insurance Costs” shall
mean Tenant’s Expense Share of the costs to Landlord to carry and maintain the
policies of fire and property damage insurance for the Building and the Property
and general liability and any other insurance required or permitted to be
carried by Landlord pursuant to Article 9, but shall not include, and Tenant
shall not be responsible for paying for earthquake insurance premiums in excess
of current amounts or insurance deductibles.   In the event any Landlord’s
Insurance Cost relates solely to the Building or the Outside Area and not to any
other portion of the Property, then Tenant’s Expense Share with respect to such
Landlord’s Insurance Costs shall be deemed to be the percentage obtained by
dividing the rentable square footage of the Leased Premises at the time of
calculation by the rentable square footage of the Building at the time of
calculation.  Such percentage is currently deemed Tenant’s Expense Share shall
be recalculated so that the aggregate deemed Tenant’s Expense Share of all
tenants in the Building shall equal 100%.

(c)  Property Maintenance Costs.  The term “Property Maintenance Costs” shall
mean Tenant’s Expense Share of all costs and expenses (except Landlord’s
Insurance Costs and Real Property Taxes) paid or incurred by Landlord in
protecting, operating, maintaining, repairing and preserving the Property and
all parts thereof, including without  limitation, (i) the amortizing portion of
any costs incurred by Landlord in the making of any modifications, alterations
or improvements which are required to be capitalized for income tax purposes in
accordance with generally accepted accounting principles, which shall be
amortized over the useful life of such item, as reasonably determined by
Landlord, and such amortizing portion including in Property Maintenance Costs on
annual basis during the Lease Term, and (ii) such other costs as may be paid or
incurred with respect to operating, maintaining, and preserving the Property,
such as repairing and resurfacing the exterior surfaces of the Building
(including roofs), repairs and resurfacing paved areas, repairing and replacing
structural parts of the Building, and repairing and replacing, when necessary,
electrical, plumbing, heating, ventilating and air conditions systems serving
the Building, (which costs shall be amortized, if appropriate, in accordance
with the above provisions).  Notwithstanding the foregoing “Property Maintenance
Costs” shall not include and Tenant shall have no obligation to pay directly, or
to reimburse Landlord, for: (a) costs occasioned by casualties or by the
exercise of the power of eminent domain; (b) costs to correct any construction
defect in the Property or to comply with any covenant, condition, restriction,
underwriter’s requirement or Law (including ADA and seismic) except to the
extent the same are Tenant’s responsibility under Section 6.3; (c) Costs
incurred in connection with the presence of any Hazardous Material, except to
the extent caused by the release or emission of the Hazardous Material in
question by Tenant; (d) interest, charges and fees incurred on debt; (e) expense
reserves; (f) Costs which could properly be capitalized under generally accepted
accounting principles, except to the extent amortized as set forth in subpart
(ii) above; and (g) management fees.  In the event a Property Maintenance Cost
relates solely to the Building or

40


--------------------------------------------------------------------------------


the Outside Area and not to any other portion of the Property, then Tenant’s
Expense Share with respect to such Property Maintenance Cost shall be deemed to
be the percentage obtained by dividing the rentable square footage of the Leased
Premises at the time of calculation by the rentable square footage of the
Building at the time of calculation.  In the event the rentable square footage
of the Leased Premises or the Building is changed, Tenant’s Expense Share shall
be recalculated so that the aggregate deemed Tenant’s Expense Share of all
tenants in the Building shall equal 100%.

(d)  Property Operating Expenses.  The term “Property Operating Expenses” shall
mean and include all Real Property Taxes, plus all Landlord’s Insurance Costs,
plus all Property Maintenance Costs, plus a market rate professional management
fee of five percent (5%) of the sum of the Base Monthly Rent and the Property
Operating Expenses under this Lease, excluding such management fee (the “Gross
Revenues”); provided, however, if the Property Operating Expenses for the first
twelve (12) months of the Lease Term exceed Two Hundred Thirty-Four Thousand
Fifty-Six Dollars and 28/100 (the “Estimate”), the amount of such management fee
for the first twelve (12) months of the Lease Term shall be reduced for such
twelve (12) month period to the amount necessary to cause the Property Operating
Expenses not to exceed the Estimate during such period; provided, further, that
in no event shall such management fees be reduced below three percent (3%) of
the Gross Revenues.

(e)  Law.   The term “Law” shall mean any judicial decisions and any statute,
constitution, ordinance, resolution, regulation, rule, administrative order, or
other requirements of any municipal, county, state, federal, or other
governmental agency or authority having jurisdiction over the parties to this
Lease, the Leased Premises, the Lease Term, including, without limitation, any
regulation, order, or policy of any quasi-official entity or body (e.g. a board
of fire examiners or a public utility or special district).

(f)  Lender.  The term “Lender” shall mean the holder of any promissory note or
other evidence of indebtedness secured by the Property or any portion thereof.

(g)  Private Restrictions.   The term “Private Restrictions” shall mean (as they
may exist from time to time) any and all covenants, conditions and restrictions,
private agreements, easements, and any other recorded documents or instruments
affecting the use of the Property, the Building, the Leased Premises, or the
Outside Areas.

(h)  Rent.  The term “Rent” shall mean collectively Base Monthly Rent and all
Additional Rent.

13.13  General Waivers.   One party’s consent to or approval of any act by the
other party requiring the first party’s consent or approval shall not be deemed
to waive or render unnecessary the first party’s consent to or approval of any
subsequent similar act by the other party.  No waiver of any provision hereof,
or any waiver of any breach of any provision hereof, shall be effective unless
in writing and signed by the waiving party.  The receipt by Landlord of any rent
or payment with or without knowledge of the breach of any other provision hereof
shall not be deemed a waiver of any such breach.  No waiver of any provision of
this Lease shall be deemed a continuing waiver unless such waiver specifically
states so in writing and is signed by both Landlord and Tenant.  No delay or
omission in the exercise of any right or remedy accruing

41


--------------------------------------------------------------------------------




to either party upon any breach by the other party under this Lease shall impair
such right or remedy or be construed as a waiver of any such breach theretofore
or thereafter occurring.  The waiver by either party of any breach of any
provision of this Lease shall not be deemed to be a waiver of any subsequent
breach of the same or any other provisions herein contained.

13.14   Miscellaneous.   Should any provisions of this Lease prove to be invalid
or illegal, such invalidity or illegality shall in no way affect, impair or
invalidate any other provisions hereof, and such remaining provisions shall
remain in full force and effect.  Time is of the essence with respect to the
performance of every provision of this Lease in which time of performance is a
factor.  Any copy of this Lease which is executed by the parties shall be deemed
an original for all purposes.  This Lease shall, subject to the provisions
regarding assignment, apply to and bind the respective heirs, successors,
executors, administrators and assigns of Landlord and Tenant.  The term “party”
shall mean Landlord or Tenant as the context implies.  If Tenant consists of
more than one person or entity, then all members of Tenant shall be jointly and
severally liable hereunder.  Submission of this Lease for review, examination or
signature by Tenant does not constitute an offer to lease, a reservation of or
an option for lease, and notwithstanding any inconsistent language contained in
any other document, this Lease is not effective as a lease or otherwise until
execution and delivery by both Landlord and Tenant.  This Lease shall be
construed and enforced in accordance with the Laws of the State in which the
Leased Premises are located.  The captions in this Lease are for convenience
only and shall not be construed in the construction or interpretation of any
provision hereof.  When the context of this Lease requires, the neuter gender
includes the masculine, the feminine, a partnership, corporation, limited
liability company, joint venture, or other form of business entity, and singular
includes the plural.  The terms “must,” “shall,” “will,” and “agree” are
mandatory.  The term “may” is permissive.  When a party is required to do
something by this Lease, it shall do so at its sole cost and expense without
right of reimbursement from the other party unless specific provision is made
therefore.  Where Landlord’s consent or approval is required hereunder, unless
another standard is set forth, such consent shall not be unreasonably withheld
or delayed.  The rule of construction that a document is to be construed against
the drafting party shall not be employed in the construction or interpretation
of this Lease.  Where Tenant is obligated not to perform any act or is not
permitted to perform any act, Tenant is also obligated to restrain any others
reasonably within its control, including agents, invitees, contractors,
subcontractors and employees, from performing such act.  Landlord shall not
become or be deemed a partner or a joint venturer with Tenant by reason of any
of the provisions of this Lease.  This Lease may be executed in counterparts,
each of which shall be original, and taken together shall constitute one and the
same document.

ARTICLE 14
CORPORATE AUTHORITY AND BROKERS

14.1  Corporate Authority.  If Tenant is a corporation, Tenant represents and
warrants that Tenant is validly formed and duly authorized and existing, and
that Tenant is qualified to do business in the State in which the Leases
Premises are located  Tenant and each individual executing this Lease represent
that Tenant has the full right and legal authority to enter into this Lease, and
that such  individual executing this Lease is duly authorized to execute and
deliver this Lease on behalf of Tenant in accordance with its terms.

42


--------------------------------------------------------------------------------




14.2  Brokerage Commissions.  Tenant represents, warrants and agrees that it has
not had any dealings with any real estate broker(s), leasing agent (s),
finder(s) or salesmen, other than the Brokers (as named in Article 1) with
respect to the lease by it of the Leased Premises pursuant to this Lease, and
that it will indemnify, defend with competent counsel, and hold Landlord
harmless from any liability for the payment of any real estate brokerage
commissions, leasing commissions or finder’s fees claimed by any other real
estate broker(s), leasing agent(s), finder(s), or salesmen to be earned or due
and payable by reason of Tenant’s agreement or promise (implied or otherwise) to
pay (or to have Landlord pay) such a commission or finder’s fee by reason of its
leasing the Leased Premises pursuant to this Lease.  Landlord shall pay the
Tenant’s broker listed in Article 1 a broker commission equal to Thirty-Seven
Thousand Five Hundred Dollars ($37,500)  by March 31, 2007, provided that Tenant
has not terminated this Lease pursuant to Section 13.3 by giving Landlord notice
thereof by March 1, 2007.

14.3  Entire Agreement.  This Lease and the Exhibits (as described in Article
1), which Exhibits are by this reference incorporated herein, constitute the
entire agreement between the parties, and there are no other agreements,
understandings or representations between the parties relating to the lease by
Landlord of the Leased Premises to Tenant, expect as expressed herein.  No
subsequent changes, modifications or additions to this Lease shall be binding
upon the parties unless in writing and signed by both Landlord and Tenant.

14.4  Landlord’s Representations.  Tenant acknowledges that neither Landlord nor
any of its agents made any representations or warranties respecting the
Property, the Building or the Leased Premises, upon which Tenant relied in
entering into the Lease, which are not expressly set forth in this Lease. 
Tenant further acknowledges that neither Landlord nor any of its agents made any
representations as to (i) whether the Leased Premises may be used for Tenant’s
intended use under the existing Law, or (ii) the suitability of the Leased
Premises for the conduct of Tenant’s business, or (iii) the exact square footage
of the Leased Premises, and that Tenant relies solely upon its own
investigations with respect to such matters.  Tenant expressly waives any and
all claims for damage by reason of any statement, representation, warranty,
promise or other agreement of Landlord or Landlord’s agent(s), if any, not
contained in this Lease or in any Exhibit attached hereto.

ARTICLE 15
OPTION TO EXTEND

15.1  So long as Vivus, Inc. or a Permitted Transferee is the Tenant hereunder,
and occupies the entirety of the Leased Premises, and subject to the condition
set forth in clause (b) below, Tenant shall have one (1) option to extend the
term of this Lease with respect to the entirety of the Leased Premises, for a
period of one (1) year from the expiration of the Lease Term (the “Extension
Period”), subject to the following conditions:

(a)  Each option to extend shall be exercised, if at all, by notice of exercise
given to Landlord by Tenant not less than nine months prior to the expiration of
the Lease Term;

(b)  Anything herein to the contrary notwithstanding, if Tenant is in default
beyond applicable notice and cure periods under any of the terms, covenants or
conditions of this Lease, at the time Tenant exercises the extension option or
on the commencement date of the Extension

43


--------------------------------------------------------------------------------




Period, Landlord shall have, in addition to all of Landlord’s other rights and
remedies provided in this Lease, the right to terminate such option(s) to extend
upon notice to Tenant.

15.2  In the event the applicable option is exercised in as timely fashion, the
Lease shall be extended for the term of the Extension Period upon all of the
terms and conditions of this Lease, provided that the Base Monthly Rent for the
Extension Period shall be the “Fair Market Rent” for the Leased Premises, with
annual increases as determined as part of the process set forth below.

15.3   Within thirty (30) days after receipt of Tenant’s notice of exercise,
Landlord shall notify Tenant in writing of Landlord’s estimate of the Fair
Market Rent for the Extension Period, based on the provisions of Paragraph 15.2
above.  For purposes hereof, “Fair Market Rent” shall mean the fair market rent
for the Premises, taking into consideration that there will be no free rent,
allowances or other concessions and excluding the value of any improvements to
the Leased Premises made by Tenant and shall include collectively, (1) Base
Monthly Rent for the first year of the applicable extension period and (2) the
annual increases determined at the time Base Monthly Rent for the first year is
determined.  Within thirty (30) days after receipt of such notice from Landlord,
Tenant shall have the right either (i) to accept Landlord’s statement of Fair
Market Rent as the Base Monthly Rent for the Extension Period; (ii) to rescind
its exercise of the extension option; or (iii) elect to arbitrate Landlord’s
estimate of Fair Market Rent, such arbitration to be conducted pursuant to the
provisions hereof.  Failure on the part of Tenant to require arbitration of Fair
Market Rent or rescind within such 30-day period shall constitute acceptance of
the Base Monthly Rent for the applicable extension period as calculated by
Landlord.  If Tenant elects arbitration, the arbitration shall be concluded
within 90 days after the date of Tenant’s election, subject to extension for an
additional 30-day period if a third arbitrator is required and does not act in a
timely manner.  To the extent that arbitration has not been completed prior to
the expiration of any preceding period for which Base Monthly Rent has been
determined, Tenant shall pay Base Monthly Rent as the rate calculated by
Landlord, with the potential for an adjustment to be made once Fair Market Rent
is ultimately determined by arbitration.

15.4  In the event of arbitration, the judgment or award rendered in any such
arbitration may be entered in any court having jurisdiction and shall be final
and binding between the parties.  The arbitration shall be conducted and
determined in the County of Santa Clara in accordance with the then prevailing
rules of the American Arbitration Association or its successor for arbitration
of commercial disputes except to the extent that the procedures mandated by such
rules shall be modified as follows:

a)             Tenant shall make demand for arbitration in writing within thirty
(30) days  after service of Landlord’s determination of Fair Market Rent given
under Paragraph 15.3 above, specifying therein the name and address of the
person to act as the arbitrator on its behalf.  The arbitrator shall be
qualified as a real estate appraiser familiar with the Fair Market Rent of
office space in the Silicon Valley Area who would qualify as an expert witness
over objection to give opinion testimony addressed to the issue in a court of
competent jurisdiction.  Failure on the part of Tenant to make a proper demand
in a timely manner for such arbitration shall constitute a waiver of the right
thereto.  Within fifteen (15) days after the service of the demand for
arbitration, Landlord shall give notice to Tenant, specifying the name and
address of the person

44


--------------------------------------------------------------------------------




designated by Landlord to act as arbitrator on its behalf who shall be similarly
qualified.  If Landlord fails to notify Tenant of the appointment of its
arbitrator, within or by the time above specified, then the arbitrator appointed
by Tenant shall be the arbitrator to determine the issue.

b)             In the event that two arbitrators are chosen pursuant to
Paragraph 15.4(a) above, the arbitrators so chosen shall, within fifteen (15)
days after the second arbitrator is appointed determine the Fair Market Rent;
provided, however, if they are unable to agree upon the Fair Market Rent within
such 15-day period, they, themselves, shall appoint a third arbitrator, who
shall be a competent and impartial person with qualifications similar to those
required of the first two arbitrators pursuant to Paragraph 15.4(a). In the
event they are unable to agree upon such appointment within seven days after the
expiration of such 15-day period, the parties themselves shall select the third
arbitrator, if they can agree thereon, within a further period of fifteen (15)
days.  If the parties do not so agree, then either party, on behalf of both, may
request appointment of such a qualified person by the then Chief Judge of the
United States District Court having jurisdiction over the County of Santa Clara,
and the other party shall not raise any question as to such Judge’s full power
and jurisdiction to entertain the application for and make the appointment.  The
three arbitrators shall decide the dispute if it has not previously been
resolved by following the procedure set forth below.

c)             Where an issue cannot be resolved by agreement between the two
arbitrators selected by Landlord and Tenant or settlement between the parties
during the course of arbitration, the issue shall be resolved by the three
arbitrators within 15 days of the appointment of the third arbitrator in
accordance with the following procedure.  The arbitrator selected by each of the
parties shall state in writing his determination of the Fair Market Rent
supported by the reasons therefore with counterpart copies to each party.  The
arbitrators shall arrange for a simultaneous exchange of such proposed
resolutions.  The role of the third arbitrator shall be to select which of the
two proposed resolutions most closely approximates his determination of Fair
Market Rent.  The third arbitrator shall have no right to propose a middle
ground or any modification of either of the two proposed resolutions.  The
resolutions he chooses as most closely approximating his determination shall
constitute the decision of the arbitrators and be final and binding upon the
parties.

d)             In the event of a failure, refusal or inability of any arbitrator
to act, his successor shall be appointed by him, but in the case of the third
arbitrator, his successor shall be appointed in the same manner as provided for
appointment of the third arbitrator.  The arbitrator shall decide the issue
within fifteen (15) days after the appointment of the third arbitrator.  Any
decision in which the arbitrator appointed by Landlord and the arbitrator
appointed by Tenant concur shall be binding and conclusive upon the parties. 
Each party shall pay the fee and expenses of its respective arbitrator and both
shall share the fee and expenses of the third arbitrator, if any, any the
attorneys’ fees and expenses of counsel for the respective parties and of
witnesses shall be paid by the respective party engaging such counsel or calling
such witnesses.

e)             The arbitrators shall have the right to consult experts and
competent authorities to obtain factual information or evidence pertaining to a
determination of Fair Market Rent, but any such consultation shall be made in
the presence of both parties with full right on their part to cross-examine. 
The arbitrators shall render their decision and award in writing with

45


--------------------------------------------------------------------------------




counterpart copies to each party.  The arbitrators shall have no power to modify
the provisions of this Lease.

ARTICLE 16
[Intentionally Deleted]

ARTICLE 17
GROUND LEASE

Landlord presently is the tenant under that certain Ground Lease Agreement dated
October 29, 1992, by and between John G. Nicholas and Marche Ruth Nicholas as
Trustees of the Nicholas Family Trust dated May 27, 1994, as to an undivided
two-thirds interest, and Comerica Bank Trust Department, as successor trustee
under the will of Anthony S. Nicholas Sr., as to an undivided one-third
interest, collectively as landlord (“Ground Landlord”), and DLC-Castro Commons,
a California limited partnership, as tenant, as amended by that First Amendment
to Ground Lease Agreement dated April 25, 1997, as assigned to Mountain View
Income Partners LLC, a California limited liability company by that Assignment
and Assumption of Ground Lease dated December 8, 1997, and as assigned to
Landlord by that Assignment and Assumption of Ground Lease dated November 21,
2005 (collectively, the “Ground Lease”).  By the terms of the Ground Lease,
Landlord is leasing from the Ground Landlord the land on which the Building
(including the Leased Premises therein) and the Property are located.  This
Lease is and shall be subject and subordinate to the Ground Lease and all
renewals, modification, and extensions thereof.  Landlord represents and
warrants that the term of the Ground Lease extends beyond the Term of this
Lease, and to Landlord’s knowledge, there is no default by any party thereunder.

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the
respective dates below set forth with the intent to be legally bound thereby as
of the Effective Date of this Lease first set forth.

 

 

 

TENANT:

 

 

 

 

 

 

 

 

 

 

 

Vivus, Inc.,

 

 

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

Dated:

October 19, 2006

 

By:

VIVUS, Inc.

 

 

 

 

 

 

 

 

 

 

Name:

Timothy E. Morris

 

 

 

 

 

 

 

 

 

 

Title:

Vice President and CFO

46


--------------------------------------------------------------------------------




LANDLORD:

 

 

 

 

Castro Mountain View, LLC

 

 

 

 

a California limited liability company

 

 

 

 

 

 

 

 

 

 

 

By:

West Valley Properties, Inc.,

 

 

 

 

 

a California corporation, Manager

 

Dated:

October 27, 2006

 

 

 

 

 

 

 

 

 

By:

/s/ Jon Rayden

 

 

 

 

 

 

Title:

 

President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

Guardian Equity Growth, Inc.

 

 

 

 

 

a California corporation, Manager

 

 

 

 

 

 

 

 

Dated:

October 31, 2006

 

 

By:

/s/ Jerry Moison

 

 

 

 

 

 

Title:

 

Manager

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Thomas A. Lynch

 

 

 

 

 

 

Dated:

October 31, 2006

 

/s/ Thomas A. Lynch

 

 

 

 

Thomas A. Lynch

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:

October 31, 2006

 

Trudy Molina Flores, Trustee of the Jolen Flores and Trudy Molina Flores Joint
Living Trust dated April 3, 2001

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Trudy Molina Flores

 

 

 

 

 

Trudy Molina Flores, Trustee

 

 

 

 

 

 

 

 

 

 

 

 

E. William and Charlotte Duerksen, husband and wife

 

 

Dated:

October 28, 2006

 

/s/ E. William Duerksen

 

 

 

 

E. William Duerksen

 

 

 

 

 

/s/ Charlotte Duerkson

 

 

 

 

Charlotte Duerksen

 

 

 

 

 

47


--------------------------------------------------------------------------------




 

 

 

 

E. William and Charlotte Duerksen, Trustees of the Duerksen Family Trust dated
February 16, 1999

 

Dated:

October 28, 2006

 

 

 

 

 

 

 

By:

/s/ W. William Duerksen, Trustee

 

 

 

 

 

E. William Duerksen, Trustee

 

 

 

 

 

By:

 

/s/ Charlotte Duerksen, Trustee

 

 

 

 

 

Charlotte Duerksen, Trustee

48


--------------------------------------------------------------------------------




 

 

 

 

Daniel F. Dutton, Jr. and Joyce F. Dutton, Trustees under the Dutton Family
Trust dated September 16, 1993

 

 

 

 

 

 

 

 

Dated:

October 31, 2006

 

By:

/s/ Daniel F. Dutton, Jr., Trustee

 

 

 

 

 

Daniel F. Dutton, Jr., Trustee

 

 

 

 

 

By:

/s/ Joyce F. Dutton, Trustee

 

 

 

 

 

Joyce F. Dutton, Trustee

 

 

 

 

 

 

 

 

 

 

 

Noel S. Schuurman, Trustee of the Noel S. Schuurman Trust

 

Dated:

October 30, 2006

 

 

 

 

 

 

 

 

By:

/s/ Noel S. Schuurman, Trustee

 

 

 

 

 

Noel S. Schuurman, Trustee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Duarte Family Partners, L.P., a California limited partnership

 

 

 

 

 

 

 

 

Dated:

October 31, 2006

 

By:

/s/ Lawrence M. Duarte, Jr.

 

 

 

 

 

Lawrence M. Duarte, Jr., General Partner

 

 

 

 

 

 

 

 

Dated:

November 1 2006

 

By:

/s/ Karilyn R. Duarte

 

 

 

 

 

Karilyn R. Duarte, General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:

October 28, 2006

 

Marie Straube, Trustee of the Marie Antoinette Clough Revocable Living Trust
dated January 11, 1989

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Marie Straube, Trustee

 

 

 

 

 

Marie Straube, Trustee

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dated:

October 31, 2006

 

Blue Oak Properties, Inc., a California corporation

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Duncan M. Smith

 

 

 

 

 

Duncan M. Smith, President

49


--------------------------------------------------------------------------------




 

 

 

 

CP6CC, LLC, a Delaware limited liability company

 

Dated:

October 27, 2006

 

By:  

Cupertino Partners VI, a California limited Partnership, its Sole Member

 

 

 

 

 

By:  

West Valley Properties, Inc., a California corporation, its General Partner 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Jon Rayden

 

 

 

 

 

 

 

 

 

 

 

 

Title:

President

 

50


--------------------------------------------------------------------------------




EXHIBIT A

SITE PLAN

[g234971km09i001.jpg]

51


--------------------------------------------------------------------------------


EXHIBIT B

FLOOR PLAN

[g234971km09i002.jpg]


--------------------------------------------------------------------------------




EXHIBIT C

FORM OF ESTOPPEL CERTIFICATE

, 200    

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Re:                Castro Street, Mountain View, California

Ladies and Gentlemen:

Reference is made to that certain Lease, dated as of
                                    , 200          between Castro Mountain View,
LLC, et al. (“Landlord”), and the undersigned (herein referred to as the
(“Lease”).  A copy of the Lease [and all amendments thereto] is [are] attached
hereto as Exhibit A.  At the request of Landlord in connection with
[                  state reasons for request for estoppel
certificate                  ], the undersigned hereby certifies to Landlord and
to [                  state names of other parties requiring
certification                                             ] and each of your
respective successors and assigns as follows:

1.                                The undersigned is the tenant under the Lease.

2.         The Lease is in full force and effect and has not been amended,
modified, supplemented or superseded except as indicated in Exhibit A.

3.           There is currently no defense, offset, claim or counterclaim by or
in favor of the undersigned against Landlord under the Lease or against the
obligations of the undersigned under the Lease.  The undersigned has no renewal,
extension of expansion option, no right o first offer or right of first refusal
and no other similar right to renew or extend the term of the Lease or expand
the property demised thereunder except as may be expressly set forth in the
Lease.

4.           The undersigned is not aware of any default now existing of the
undersigned or of Landlord under the Lease, nor of any event which with notice
of the passage of time or both would constitute a default of the undersigned or
of Landlord under the Lease.

5.           The undersigned has not received notice of a prior transfer,
assignment, hypothecation or pledge by Landlord of any of Landlord’s interest in
the Lease.


--------------------------------------------------------------------------------


6.           The monthly rent due under the Lease is $                   and has
been paid through                                              , and all
additional rent due and payable under the Lease has been paid through
                           .

7.           The term of the Lease commenced on
                                    , and expires on
                                     unless sooner terminated pursuant to the
provisions of the Lease.  Landlord has performed all work required by the Lease
for the undersigned’s initial occupancy of the demised property.

8.           The undersigned as deposited the sum of $                   with
Landlord as security for the performance of its obligations as tenant under the
Lease, and to the undersigned’s knowledge, without inquiry, no portion of such
deposit has been applied by Landlord to any obligation under the Lease.

9.           There is no free rent period pending, nor is Tenant entitled to any
Landlord’s contribution.

The above certifications are made to Landlord and Lender knowing that Lender and
Lender will rely thereon in accepting an assignment of the Lease.

Very truly yours,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

54


--------------------------------------------------------------------------------